Exhibit 10.12

Execution Copy

 

--------------------------------------------------------------------------------

SUBORDINATED DEBT FINANCING AGREEMENT

dated as of July 28, 2006

by and between

PANDA HEREFORD ETHANOL, L.P.

as the Borrower,

and

*****, as the Subordinated Lender

 

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED BY PANDA ETHANOL, INC. FOR CERTAIN
PORTIONS OF THIS DOCUMENT. CONFIDENTIAL PORTIONS HAVE BEEN FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION. OMITTED PORTIONS ARE INDICATED IN THIS
AGREEMENT WITH “*****”.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page ARTICLE I DEFINITIONS    1 ARTICLE II THE SUBORDINATED LOAN FACILITY
   2

Section 2.1

   Subordinated Loan    2

Section 2.2

   Funding of the Subordinated Loan    2

Section 2.3

   Interest    2

Section 2.4

   Subordinated Note    3

Section 2.5

   Fees    3

Section 2.6

   Use of Proceeds    4

Section 2.7

   Repayment    4

Section 2.8

   Mandatory Prepayments    4

Section 2.9

   Optional Prepayments,    5

Section 2.10

   Payments    5

Section 2.11

   Increased Costs and Unavailability    5

ARTICLE III CONDITIONS PRECEDENT

   8

Section 3.1

   Conditions Precedent to the Closing Date    8

Section 3.2

   No Waiver    13

Section 3.3

   Location of Closing    13

ARTICLE IV REPRESENTATIONS AND WARRANTIES

   13

Section 4.1

   Representations and Warranties    13

Section 4.2

   Survival    21

ARTICLE V COVENANTS

   22

Section 5.1

   Affirmative Covenants    22

Section 5.2

   Negative Covenants    28

ARTICLE VI EVENTS OF DEFAULT

   35

Section 6.1

   Events of Default    35

Section 6.2

   Remedies    38

Section 6.3

   Right to Complete    38

ARTICLE VII GENERAL PROVISIONS

   39

Section 7.1

   Counterparts    39

Section 7.2

   Integration    40

Section 7.3

   Severability    40

Section 7.4

   Further Assurances    40

Section 7.5

   Amendments and Waivers    40

Section 7.6

   No Waiver; Remedies Cumulative    40

Section 7.7

   Successors and Assigns    41

Section 7.8

   No Agency    41

Section 7.9

   No Third-Party Beneficiaries    41

Section 7.10

   Non-Recourse    41



--------------------------------------------------------------------------------

Section 7.11

   Costs, Expenses and Taxes    41

Section 7.12

   Indemnity    42

Section 7.13

   Right of Set-off    43

Section 7.14

   Governing Law    43

Section 7.15

   Waiver of Presentment, Demand, Protest and Notice    43

Section 7.16

   Waiver of Jury Trial    43

Section 7.17

   Consent to Jurisdiction    44

Section 7.18

   Confidentiality    44

Section 7.19

   Notices    45

Section 7.20

   Legal Representation of the Parties    45

 

ii



--------------------------------------------------------------------------------

SCHEDULE X    Definitions and Rules of Construction SCHEDULE 2.8(a)    Target
Amortization Amount SCHEDULE 3.1(h)    Required Approvals SCHEDULE 4.1(g)   
Project Documents SCHEDULE 5.1(n)    Required Insurance EXHIBIT 2.4(a)    Form
of Subordinated Note

 

iii



--------------------------------------------------------------------------------

SUBORDINATED DEBT FINANCING AGREEMENT

This SUBORDINATED DEBT FINANCING AGREEMENT, dated as of July 28, 2006 (as
amended, modified or supplemented, this “Agreement”), is by and between PANDA
HEREFORD ETHANOL, L.P., a Delaware limited partnership (the “Borrower”), and
*****, a limited liability company organized and existing under the laws of the
State of Delaware (the “Subordinated Lender”).

RECITALS:

WHEREAS, the Borrower was formed to develop, own and operate a biomass-fueled
105 million gallon-per-year denatured ethanol production facility to be located
in Hereford, Texas (the “Project”);

WHEREAS, the Borrower has entered into that certain Financing Agreement, dated
as of the date hereof (the “Senior Debt Financing Agreement”), among the
Borrower, the Lenders named from time to time on the signature pages therein,
Societe Generale, as Administrative Agent, Disbursement Agent, LC Fronting Bank
and Collateral Agent, and SG Americas Securities, LLC, as Lead Arranger,
pursuant to which the Lenders have agreed to made certain Loans to, and issue a
Letter of Credit on behalf of, the Borrower;

WHEREAS, the Borrower desires that the Subordinated Lender make available to the
Borrower a Subordinated Loan (as defined below) to finance a portion of the cost
of ownership, development, engineering, construction, testing and operation of
the Project;

WHEREAS, the Subordinated Loan will be secured by, among other collateral, a
First-Priority Lien on the Subordinated Debt Reserve Account (as defined below)
and a security interest in certain Shared Collateral (as defined below); and

WHEREAS, the Subordinated Lender is willing to make such Subordinated Loan
available to the Borrower, on the terms and subject to the conditions set forth
in this Agreement.

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS

Capitalized terms used and not otherwise defined in this Agreement have the
meanings given to those terms in Schedule X hereto, and the rules of
construction set forth in Schedule X govern this Agreement.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED BY PANDA ETHANOL, INC. FOR CERTAIN
PORTIONS OF THIS DOCUMENT. CONFIDENTIAL PORTIONS HAVE BEEN FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION. OMITTED PORTIONS ARE INDICATED IN THIS
AGREEMENT WITH “*****”.

 

1



--------------------------------------------------------------------------------

ARTICLE II

THE SUBORDINATED LOAN FACILITY

Section 2.1 Subordinated Loan. On the Closing Date, on the terms and subject to
the conditions of this Agreement and in reliance upon the representations,
warranties and covenants of the Borrower herein, the Subordinated Lender agrees
to extend to the Borrower a term loan in the amount of $30,000,000 (the
“Subordinated Loan”); provided, that the price of the Subordinated Loan payable
by the Subordinated Lender shall be $29,100,000 (the “Purchase Price”).

Section 2.2 Funding of the Subordinated Loan. (a) On the Closing Date, the
Subordinated Lender will make the Subordinated Loan to the Borrower in the
amount of the Purchase Price. After payment of all fees, expenses and other
amounts required by the Subordinated Debt Financing Documents to be paid by
Borrower on such Closing Date, the remaining aggregate net proceeds of such
Subordinated Loan shall be deposited into the Sub-Debt Construction Account,
shall be applied solely in accordance with this Agreement and the Disbursement
Agreement and shall be used solely for payments made pursuant to Section 2.6
hereof.

(b) The Subordinated Loan will mature on the Subordinated Loan Maturity Date,
unless payment thereof is due prior to such date by acceleration, mandatory
prepayment or otherwise. No portion of the Subordinated Loan, once repaid, may
be reborrowed.

Section 2.3 Interest.

(a) Interest Rate. The Subordinated Loan will bear interest on the unpaid
principal amount thereof from the Closing Date up to but excluding the date of
repayment (whether at stated maturity, by acceleration, because of mandatory
prepayment or otherwise) at a rate per annum equal to twelve percent (12%) on
the basis of a year of 360 days for the actual number of days elapsed.

(b) Interest Period. The initial Interest Period for the Subordinated Loan will
commence on the Closing Date and end on the next Interest Payment Date, Each
Interest Period occurring thereafter will commence on the day after the date on
which the immediately preceding Interest Period expires and will end on the next
Interest Payment Date.

(c) Interest Payment Dates.

(i) During the period commencing on the Closing Date and ending on the First
Repayment Date (such period, the “Accrual Period”), interest on the Subordinated
Loan shall accrue during each Interest Period. On each Interest Payment Date
during the Accrual Period, all accrued and unpaid interest on the Subordinated
Loan shall be capitalized and an amount equal to such accrued and unpaid
interest shall be added to the principal amount of the Subordinated Loan.

 

2



--------------------------------------------------------------------------------

(ii) After the First Repayment Date, all interest (including any Default
Interest, but excluding interest capitalized pursuant to Section 2.3(c)(i)) due
on the Subordinated Loan will be payable in arrears on each subsequent Interest
Payment Date and on the date on which the Subordinated Loan is repaid, whether
by mandatory prepayment or on the scheduled maturity date.

(d) Default Interest. Upon the occurrence and during the continuation of an
Event of Default, the Subordinated Loan and all other amounts owing by the
Borrower or any other Person hereunder or under any other Subordinated Debt
Financing Document will bear interest at a rate per annum equal to fifteen
percent (15%) (the “Default Rate”) on the basis of a year of 360 days for the
actual number of days elapsed.

(e) Interest Limitation. Notwithstanding any other provision of the Subordinated
Debt Financing Documents, if the rate of interest on any obligation of the
Borrower or any other Person hereunder or under any Subordinated Debt Financing
Document at any time exceeds the highest rate permitted by applicable Law, the
rate of interest on such obligation will be deemed to be the highest rate
permitted by applicable Law.

Section 2.4 Subordinated Note.

(a) On the Closing Date, the Borrower will execute and deliver to the
Subordinated Lender a Subordinated Note substantially in the form of Exhibit
2.4(a). The Subordinated Note will be dated the Closing Date, will be in the
principal amount of the Subordinated Loan and will evidence the Subordinated
Loan made by the Subordinated Lender.

(b) The Subordinated Lender is hereby authorized, at its option, with respect to
the Subordinated Note, either (i) to endorse on the schedule attached to the
Subordinated Note an appropriate notation evidencing the date and amount of the
Subordinated Loan, the amount of any capitalized interest that is added to the
principal amount of the Subordinated Loan, in accordance with Section 2.3(c)(i),
and the date and amount of each principal payment in respect thereof, or (ii) to
record the Subordinated Loan, such amounts added to the principal amount of the
Subordinated Loan, and such payments on its books and records. Such schedules or
such books and records, as the case may be, shall constitute prima facie
evidence of the accuracy of the information contained therein, absent manifest
error, but in no event shall any failure of the Subordinated Lender to endorse
or record pursuant to clause (i) or (ii) be deemed to relieve the Borrower of
any of its obligations.

Section 2.5 Fees.

(a) Arrangement Fee. On the Closing Date, the Borrower shall pay to the
Subordinated Lender a fee equal to seven hundred fifty thousand Dollars
($750,000).

(b) Royalty. Only to the extent that there is Distributable Cash Flow available
on the Interest Payment Date on which such payment is due, the Borrower agrees
to pay to the Subordinated Lender a royalty payment equal to eight and one-half
percent (8.5%)

 

3



--------------------------------------------------------------------------------

of the Royalty Cash Flow. Such royalty payment shall be payable on each Interest
Payment Date beginning with the First Repayment Date, for a period equal to the
longer of (i) a four-year term commencing on the date on which Completion has
occurred, and (ii) a period commencing on the Closing Date and ending on the
date on which the principal amount of the Subordinated Loan has been paid in
full. If on any one Interest Payment Date there is insufficient Distributable
Cash Flow to pay such royalty payment, the unpaid amount shall not accrue
interest and shall be due and payable on the next Interest Payment Date(s) on
which Distributable Cash Flow is available.

(c) Other Fees. The Borrower agrees to pay to the Subordinated Lender additional
fees in the amounts and at the times from time to time agreed to by the Borrower
and the Subordinated Lender; provided, that such fees shall only be payable by
the Borrower to the extent there is Distributable Cash Flow available on the
date on which such payment is due. If on any such date there is insufficient
Distributable Cash Flow to pay such fees, the unpaid amount shall not accrue
interest and shall be due and payable on the next payment date(s) on which
Distributable Cash Flow is available.

(d) Payment of Fees. All fees shall be paid on the dates due, in immediately
available funds. Once paid, none of the fees shall be refundable under any
circumstances.

(e) Security. The Subordinated Loan and all other amounts payable by the
Borrower or any Person under this Agreement and the other Subordinated Debt
Financing Documents are secured by the Collateral and are entitled to the
benefits of the Security Documents.

Section 2.6 Use of Proceeds. Proceeds of the Subordinated Loan may be used only
to pay (a) Qualified Project Construction Expenses and (b) interest, fees and
other expenses payable pursuant to Section 2.5 and Section 7.11.

Section 2.7 Repayment. The Borrower shall repay the Subordinated Loan, plus any
accrued and unpaid interest, on the Subordinated Debt Maturity Date.

Section 2.8 Mandatory Prepayments. (a) On each Interest Payment Date beginning
with the First Repayment Date, the Borrower unconditionally and irrevocably
promises to prepay the Subordinated Loan in an amount equal to the Target
Amortization Amount, as set forth in Schedule 2.8(a); provided, that such
payment shall only be made from Distributable Cash Flow available on such
Interest Payment Date and after the payment of all accrued and unpaid interest
and other expenses. If on any Interest Payment Date, there is insufficient
Distributable Cash Flow to pay the Target Amortization Amount in full, such
available amount shall be applied to the Target Amortization Amount then due and
payable and the amount equal to the difference between (x) the Target
Amortization Amount then due and payable, and (y) the amount of the Target
Amortization Amount that was paid by the Borrower, shall not accrue interest and
shall be due and payable on the next Interest Payment Date(s) on which
Distributable Cash Flow is available.

 

4



--------------------------------------------------------------------------------

(b) On each Interest Payment Date beginning with the First Repayment Date, and
provided that no event of default has occurred and is continuing under the
Senior Debt Financing Documents, and in addition to repayments made pursuant to
Section 2.8(a), the Borrower shall be required to prepay the Subordinated Loan
in an amount equal to fifteen percent (15%) of Free Cash Flow.

Section 2.9 Optional Prepayments. The Borrower may, on any Interest Payment Date
after Completion has occurred, after having given the Subordinated Lender at
least fifteen (15) days’ prior irrevocable notice, prepay in full or in part the
Subordinated Loan and all other amounts then outstanding under the Subordinated
Debt Financing Documents. Any such prepayments shall be in a minimum amount of
$1,000,000 and in integral amounts of $1,000,000, except if the remaining
amounts then outstanding are less than an integral amount of $1,000,000, the
repayment amount shall be the amount of such remaining amount outstanding. Such
prepayments will be made without premiums, penalties or fees.

Section 2.10 Payments. All payments by the Borrower or any other Person under
this Agreement or any Subordinated Debt Financing Document will be made in
immediately available funds in U.S. Dollars to the Subordinated Lender at its
main office in Greenwich, Connecticut. All such payments must be received no
later than 4:00 p.m., New York City time, on the date due and must be made in
full without defense, set-off or counterclaim of any kind and without any
requirement of presentment, notice or demand. If any such payment is made by the
Borrower after such time, such payment will be deemed to have been made on the
next Business Day. Whenever any payment to be made hereunder or under any other
Subordinated Debt Financing Document is stated to be due on a day that is not a
Business Day, the due date of such payment will be accelerated to the next
preceding Business Day and such reduction in time will be included in the
computation of such payment.

Section 2.11 Increased Costs and Unavailability.

(a) Taxes.

(i) All payments made by the Borrower or any other Person under this Agreement
or any other Subordinated Debt Financing Document will be made free and clear
of, and without deduction or withholding for, any present or future Tax, and the
Borrower will pay, either directly (with respect to Taxes of which the Borrower
has independent knowledge) or through reimbursement pursuant to
Section 2.11(a)(ii), all Taxes (other than Subordinated Lender Income Taxes) in
respect of payments under this Agreement and the other Subordinated Debt
Financing Documents or from the execution or delivery or otherwise with respect
to this Agreement or any other Subordinated Debt Financing Document
(collectively, “Reimbursable Taxes”), and all costs and liabilities incurred by
the Subordinated Lender incurring such Reimbursable Taxes in connection
therewith.

 

5



--------------------------------------------------------------------------------

(ii)The Borrower will reimburse the Subordinated Lender, on demand given
pursuant to Section 2.11(a)(i), for any Reimbursable Tax paid by the
Subordinated Lender on an after-tax basis so that the Subordinated Lender
(A) receives the full amount payable to it under this Agreement and the other
Subordinated Debt Financing Documents and (B) is made whole after taking into
account all income taxes it will owe on the reimbursement payment (assuming that
such payment is subject to taxation at the highest marginal rate applicable to
the Subordinated Lender). The Subordinated Lender will have the absolute right
to arrange its tax affairs in whatever manner it deems appropriate and the
Subordinated Lender will not be obligated to claim any particular deduction,
credit or other benefit.

(iii) If the Borrower is prohibited or prevented (by Law or otherwise) from
making any payment to the Subordinated Lender required under Section 2.1 l
(a)(ii), then the amount of the payment due to the Subordinated Lender under
this Agreement and the other Subordinated Debt Financing Documents will be
increased by the amount necessary to insure that the Subordinated Lender will
receive the full amount payable to it under this Agreement and the other
Subordinated Debt Financing Documents.

(iv) Within thirty (30) days after the date on which any Reimbursable Tax (of
which the Borrower has independent knowledge or has become aware by a notice
from the Subordinated Lender delivered in accordance with Section 2.11(c)(i)) is
due, the Borrower will furnish to the Subordinated Lender official receipts or
notarized copies thereof evidencing payment of such Reimbursable Tax.

(v) The Subordinated Lender agrees to deliver to the Borrower all forms and
documents necessary to establish any exemption from withholding for Taxes to
which it is entitled. Any Person that becomes the successor holder of the
Subordinated Note will deliver the forms and documents required under this
Section 2.11(a)(v).

(b) Increased Costs. The Borrower will pay to the Subordinated Lender, upon
demand, such amounts as the Subordinated Lender from time to time determines to
be necessary to compensate the Subordinated Lender for any cost incurred by it
or any reduction in the amount received or receivable by it under this Agreement
and the other Subordinated Debt Financing Documents resulting from any Law
enacted or effective after the Closing Date, any change in Law effective after
the Closing Date, any change in the interpretation or administration of any Law
effective after the Closing Date, or compliance with any directive, guideline or
request from any Government Instrumentality effective after the Closing Date
(whether or not having the force of Law) that:

(i) subjects the Subordinated Lender to any Tax (other than Subordinated Lender
Income Taxes) or changes the basis of taxation of any amount payable to the
Subordinated Lender under this Agreement and the other Subordinated Debt
Financing Documents (other than with respect to Subordinated Lender Income
Taxes); or

 

6



--------------------------------------------------------------------------------

(ii) imposes any other cost or condition affecting the cost of making or
maintaining the Subordinated Loan, including any reserve requirements; provided,
that the Borrower’s obligation under this Section 2.11(b) will not affect the
obligations of the Subordinated Lender under Sections 2.11(c)(ii).

(c) Notice and Mitigation.

(i) Upon the occurrence of an event that entitles the Subordinated Lender to
compensation, reimbursement or indemnification pursuant to this Section 2.11,
the Subordinated Lender will give the Borrower prompt notice of such event and,
if applicable, the date compliance with this Section 2.11 is required.

(ii) Except as specifically provided in this Section 2.11, the Subordinated
Lender will take reasonable measures to avoid the need for, or reduce the amount
of, compensation, reimbursement or indemnification pursuant to this
Section 2.11; provided, that the Subordinated Lender will not be required to
take any measure that, in its reasonable judgment, would be materially
disadvantageous to it or inconsistent with its legal and regulatory position.

(d) Survival. The obligations of Borrower under this Section 2.11 shall survive
for one (1) year after the termination of this Agreement and the repayment in
full of the Subordinated Debt Obligations.

Section 2.12 Permitted Refinancing Indebtedness. In connection with any
Permitted Refinancing Indebtedness, as defined in clause (viii) of
Section 5.2(g), the Subordinated Lender agrees to enter into a new intercreditor
agreement with the lender or lenders (or administrative or collateral agent
acting on behalf of such lenders) providing such Permitted Refinancing
Indebtedness having terms and conditions substantially similar to the terms and
conditions of the Intercreditor Agreement, with such changes as are reasonably
acceptable to the Subordinated Lender and the lender or lenders pursuant to the
Permitted Refinancing Indebtedness. The Subordinated Lender agrees to reasonably
cooperate with the Borrower in the negotiation and documentation of such
intercreditor agreement and not to unreasonably withhold or delay its consent to
such agreement. In addition, the Subordinated Lender agrees to reasonably
cooperate in the negotiation and documentation of new or amended security
documents with the Borrower in order to provide for substantially the same
manner of collateral protection and subordination in regard to the Subordination
Lender’s Security Document Liens relative to the liens of the lender or lenders
(or administrative agent or collateral agent acting on behalf of the lenders)
under such Permitted Refinancing Indebtedness.

 

7



--------------------------------------------------------------------------------

ARTICLE III

CONDITIONS PRECEDENT

Section 3.1 Conditions Precedent to the Closing Date. The obligation of the
Subordinated Lender to make available and disburse the Subordinated Loan is
subject to the satisfaction of each of the following conditions precedent:

(a) The Subordinated Lender has received each of the following, in each case in
form and substance satisfactory to the Subordinated Lender:

(i) each Subordinated Debt Financing Document required by the Subordinated
Lender in its sole discretion to be delivered on the Closing Date, executed and
delivered by each of the parties thereto;

(ii) the Subordinated Note, executed by the Borrower;

(iii) certified copies of:

(A) the Organizational Documents of the Panda Parties;

(B) certificates of good standing with respect to each Panda Party dated no
earlier than twenty (20) days before the Closing Date;

(C) incumbency certificates for the signatories of the Borrower and the Borrower
GP and resolutions of Panda Hereford Holdings, LLC, the sole member of the
General Partner and the Limited Partner, approving the Subordinated Debt
Financing Documents to the Borrower is a party and the transactions contemplated
thereby and approving the financing of the Project.

(iv) certificates of Borrower GP on behalf of Borrower, and a manager or an
officer of the Borrower GP, certifying that:

(A) all Documents executed by such Person on or prior to the Closing Date are in
full force and effect, such Person and, to the Knowledge of such Person, the
Project Parties, are in material compliance with all covenants and provisions
thereof, and no breach or event of default (or any event that would become a
breach or event of default with the giving of notice or passage of time or both)
has occurred and is continuing under any such Document;

(B) all representations and warranties of such Person contained in the Documents
to which it is a party are true, correct and complete;

(C) no act, event or circumstance has occurred with respect to the Project or
such Person or, to the Knowledge of such Person, the Project Parties, which has
had or could reasonably be expected to have a Material Adverse Effect;

 

8



--------------------------------------------------------------------------------

(D) all financial statements and information relating to such Person provided to
the Subordinated Lender, taken as a whole, are true, correct and complete in all
material respects, and each balance sheet fairly presents the financial position
of the Person to which it relates as at the date indicated and was prepared in
accordance with GAAP except as specifically noted therein; and

(E) no change in the condition or operation, financial or otherwise, of such
Person that could reasonably be expected to have a Material Adverse Effect has
occurred since May 17, 2006, and the financial statements (including any notes
thereto) provided to the Subordinated Lender disclose all material liabilities,
contingent or otherwise, of such Person;

(v) the legal opinions of each Borrower’s Counsel;

(vi) the legal opinion of counsel to each of the Major Project Parties party to
a Project Document with respect to which a Consent and Agreement in favor of the
Subordinated Lender will be delivered;

(vii) unaudited financial statements of each Panda Party (other than Borrower)
for the fiscal year ended December 31, 2005, and all subsequent annual and
quarterly financial statements, if any, available on the Closing Date, and pro
forma balance sheets of each Panda Party as of the Closing Date;

(viii) judgment lien, tax lien and UCC searches, and such other searches of the
records of Government Instrumentalities as the Subordinated Lender may require,
performed with respect to the Borrower in all relevant jurisdictions;

(ix) copies certified by the Borrower of all Project Documents set forth on
Schedule 4.1(g) as in effect on the Closing Date;

(x) copies of all Required Approvals that have been obtained on or prior to the
Closing Date by or on behalf of Borrower;

(xi) a complete copy of the written report of the Engineer, certified by the
Engineer to the Subordinated Lender, and otherwise in the form required to be
delivered to the Administrative Agent pursuant to the Senior Debt Financing
Agreement;

(xii) a complete copy of the Phase I Environmental Audit or other acceptable
environmental due diligence of the Site, prepared by the Environmental
Consultant and certified by the Environmental Consultant to the Subordinated
Lender, and otherwise in the same form as required to be delivered to the
Administrative Agent pursuant to the Senior Debt Financing Agreement;

 

9



--------------------------------------------------------------------------------

(xiii) a title commitment (with copies of all documents and instruments
affecting title to the Borrower’s interest in the Site) dated the Closing Date
with coverage in the amount of the Subordinated Loan, confirming that the
Subordinated Mortgage perfects a Lien on the Borrower’s fee interest in the Site
securing one hundred percent (100%) of the Subordinated Loan without any
additional Liens (other than Permitted Liens) (the “Title Policy”), marked
“premium paid,” issued subject only to the Senior Mortgage and no more
exceptions than the title policy issued to the Lenders in connection with the
Senior Debt Financing Agreement and containing such modifications to the
standard exceptions and affirmative insurance and endorsements as are obtained
in connection with such other title policy;

(xiv) an ALTA/ASCM “boundary” survey of the Site showing all easements,
encroachments and other survey matters shown on the Title Policy or otherwise
required pursuant to the Senior Debt Financing Agreement, such survey to be
dated July 14, 2006, and certified by the preparer thereof to the Subordinated
Lender, and otherwise in form and substance as required under the Senior Debt
Financing Agreement;

(xv) a complete copy of the written report of the Insurance Consultant,
certified by the Insurance Consultant to the Subordinated Lender, and otherwise
in the form required to be delivered to the Administrative Agent pursuant to the
Senior Debt Financing Agreement;

(xvi) a complete copy of the written report of the Market Consultant, certified
by the Market Consultant to the Subordinated Lender, and otherwise in the form
required to be delivered to the Administrative Agent pursuant to the Senior Debt
Financing Agreement;

(xvii) written confirmation from the Disbursement Agent that the Contributed
Capital has been deposited by or on behalf of Borrower into the Construction
Draw Account (Contributed Capital Subaccount) for application in accordance with
the Senior Debt Financing Agreement;

(xviii) evidence that Borrower and Borrower GP have appointed the Process Agent
to serve as a designated agent to accept service of legal process until the
scheduled Subordinated Loan Maturity Date and that the Process Agent has
accepted such appointment;

(xix) a copy of the Closing Pro Forma required to be delivered to the
Administrative Agent pursuant to the Senior Debt Financing Agreement;

(xx) such documentation and information requested by the Depositary Bank that
are necessary (including the names and addresses of the Borrower and the
Borrower GP) for the Depositary Bank to identify the

 

10



--------------------------------------------------------------------------------

Borrower and the Borrower GP in accordance with the requirements of the Patriot
Act (including the “know your customer” and similar regulations thereunder);

(xxi) the notice to proceed has been issued by the Borrower pursuant to Sections
4.08 and 5.01 of the EPC Contract with respect to full commencement of the Work
(as defined thereunder);

(xxii) the Commodity Management Plan has been approved in accordance with the
Senior Debt Financing Agreement; and

(xxiii) such other assurances, instruments or undertakings as any of the
Subordinated Lender may reasonably request.

(b) The Senior Debt Financing Agreement and all other Senior Debt Financing’
Documents required to be executed and delivered as of the Closing Date, have
been executed and delivered by each of the parties thereto.

(c) Since May 17, 2006, no act, event or circumstance has occurred with respect
to the Project, the Borrower, any Panda Party or any Project Party which has had
or could reasonably be expected to have a Material Adverse Effect or a material
adverse effect on the availability or pricing of financing for the Project.

(d) All Taxes, fees, including the Arrangement Fee, and expenses required to be
paid by the Borrower on or before the Closing Date have been paid.

(e) All Documents executed by Borrower on or prior to the Closing Date are in
full force and effect, Borrower and the Project Parties are in full compliance
with all covenants and provisions thereof, and no breach or event of default (or
any event that could become a breach or event of default with the giving of
notice or passage of time or both) has occurred and is continuing under any such
Document.

(f) All representations and warranties of the Panda Parties contained in the
Documents are true, correct and complete.

(g) The Project Documents executed by the Borrower on or prior to the Closing
Date or to which Borrower is otherwise a party include all agreements required
for the development, construction, ownership and operation of the Project, other
than those agreements that are not required to be in place on the Closing Date
and that on the basis of evidence provided by the Borrower, will be obtainable
and entered into in the ordinary course of business prior to the time required,
and such Project Documents conform in all material respects with the Closing Pro
Forma and are sufficient to permit the Project to operate in a manner that will
not violate the Required Approvals or the manufacturer’s normal operating
parameters and such that the Project will be able to achieve the financial
results projected in the Closing Pro Forma.

(h) All Required Approvals necessary for the construction and operation of the
Project and the performance by the Borrower and the Project Parties of all of
their

 

11



--------------------------------------------------------------------------------

obligations under the Project Documents in effect on the Closing Date have been
obtained and are listed in Schedule 3.1(h), except for those that are obtainable
only at a later stage and are satisfactory to the Subordinated Lender, and which
on the basis of evidence provided by Borrower, will be obtainable in the
ordinary course of business prior to the time required, and all obtained
Required Approvals are in full force and effect, not subject to any onerous or
unusual condition and are satisfactory to the Subordinated Lender in its sole
discretion.

(i) There is no pending or threatened litigation, investigation or other
proceeding (i) relating to the Project (including relating to the release of any
Hazardous Substance or any contingent liability of the Borrower or the Project’
Parties in connection with the release of any Hazardous Substance) or (ii) that
could reasonably be expected to have a Material Adverse Effect.

(j) The Project has not suffered a material Loss and no material portion of the
Project is subject to pending or threatened condemnation or appropriation
proceedings.

(k) No order, judgment or decree of any Government Instrumentality enjoins or
restrains the Subordinated Lender from entering into and performing its
obligations under this Agreement.

(l) All Required Insurance has been obtained and is in full force and effect and
is not subject to cancellation and no Person other than the Borrower and the
Senior Secured Parties has any right or interest in, to or under any Required
Insurance other than pursuant to the Project Documents.

(m)A First-Priority security interest in the Subordinated Debt Reserve Account
and the Subordinated DSRA Collateral has been created and perfected, and will
continue to be perfected, in favor of the Subordinated Lender, in all relevant
jurisdictions, and there are no Liens on the Subordinated Debt Reserve Account
other than Permitted Liens.

(n) A security interest in the Collateral has been created and perfected, and
will continue to be perfected, in favor of the Subordinated Lender (or the
Collateral Agent with respect to the Shared Collateral), in all relevant
jurisdictions, and there are no Liens on the Collateral other than Permitted
Liens. The Subordinated Lender has received all items of Collateral in which a
security interest is perfected by possession.

(o) Each of the Project Documents pertaining to the Site (or memoranda thereof),
the Subordinated Mortgage and the Financing Statements have been duly recorded,
published, registered and filed (or arrangements for such recording, publishing,
registering and filing have been made), in such manner and in such places as are
necessary or appropriate to publish notice thereof and to protect the validity
and effectiveness thereof and to establish, create, perfect, preserve and
protect the rights of the parties thereto and their respective successors and
assigns, and all Taxes, fees and other charges in connection with such
recording, publishing, registration and filing of such Project Documents or any
memoranda thereof, the Subordinated Mortgage and the Financing Statements have
been paid, or caused to be paid, by Borrower.

 

12



--------------------------------------------------------------------------------

(p) No Project Party is the subject of a Bankruptcy Event.

(q) All legal, corporate and general due diligence proceedings in connection
with the transactions contemplated by this Agreement shall be completed and
reasonably satisfactory in form and substance to the Subordinated Lender and the
Subordinated Lender shall have so advised the Borrower in writing.

Section 3.2 No Waiver. The failure of the Subordinated Lender to require
satisfaction of any condition precedent set forth in this Article III, or the
funding of the Subordinated Loan despite the failure of the Borrower to satisfy
any such condition precedent, will not constitute a waiver of such condition
precedent unless the Subordinated Lender so states in writing.

Section 3.3 Location of Closing. The closing of the Subordinated Loan
contemplated hereunder will take place at the office of Baker & McKenzie LLP in
New York, New York.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

Section 4.1 Representations and Warranties.

The Borrower represents and warrants to the Subordinated Lender on and as of
each date on which such representations and warranties are required to be made
pursuant to Article III as follows:

(a) Existence; Authority. It is a limited partnership duly organized, validly
existing and in good standing under the Laws of the State of Delaware and is
duly qualified to do business as a foreign limited partnership and is in good
standing in the State of Texas and in each other jurisdiction in which such
qualification is necessary or desirable in view of its current or proposed
business and operations or the ownership of its properties. It has all necessary
rights, franchises and privileges and full power and authority to execute,
deliver and perform the Documents to which it is a party, to design, construct,
own and operate the Project and to conduct its business as currently conducted
and as proposed to be conducted. It has taken all necessary action to execute,
deliver and perform the Documents to which it is a party and such Documents have
been duly executed and delivered by it and constitute the legally valid and
binding obligations of it, enforceable in accordance with their respective
terms, except as enforcement may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar Laws relating to or limiting creditors’
rights generally or by general principles of equity.

(b) Capitalization. The ownership interests in the Borrower are as set forth in
the Organizational Documents provided to the Subordinated Lender pursuant to
Article III. All of such ownership interests are duly and validly issued and are
subject to no Liens other than Permitted Liens. There are no other ownership or
equity interests in the Borrower, rights to acquire or subscribe for any such
interests or securities or instruments convertible into or exchangeable or
exercisable for any such interests.

 

13



--------------------------------------------------------------------------------

(c) Business and Contractual Obligations. The Borrower is a single-purpose
entity formed for the sole purpose of designing, constructing, owning and
operating the Project and performing its obligations under the Documents. The
Borrower has engaged in no business or activity and incurred no liability or
expense to any Person except for those contemplated by the Documents. Except for
the Documents, the Borrower is not a party or subject to any Contractual
Obligation with respect to any of the Collateral. The Borrower has not assumed,
guaranteed, endorsed or otherwise become directly or contingently liable for
(including liable by way of agreement, contingent or otherwise, to purchase, to
provide funds for payment, to supply funds to or otherwise invest in the debtor
or otherwise to assure the creditor against loss) the indebtedness or
obligations of any other Person except pursuant to the Subordinated Debt
Financing Documents and the Senior Debt Financing Documents. The Borrower has
not made any loan or advance to any Person and does not own or hold capital
stock, securities, debt, assets or obligations of, or any interest in, any
Person.

(d) Name Address and Records. The name of the Borrower set forth in the first
paragraph of this Agreement is the true, correct and complete name of the
Borrower, and the Borrower does not conduct business under any other name or
tradestyle. The legal address of the Borrower and the address of the principal
place of business and chief executive office of the Borrower is 4100 Spring
Valley Road, Suite 1001, Dallas, Texas 75244. The Borrower keeps all of its
records and all documents evidencing or relating to its Contractual Obligations
at such address. The Borrower has no property or other assets at any other
address other than as listed in the Security Agreements.

(e) No Violations Defaults or Liens.

(i) The Borrower is not (A) in violation of any Law (including Environmental
Laws), (B) in violation of or default under its Organizational Documents and
(C) in violation of or default under any Document or other Contractual
Obligation, except to the extent as could not reasonably be expected to have a
Material Adverse Effect. The Borrower is not a party to or affected by any
charter, bylaw, partnership agreement or other constituent document or any
Contractual Obligation that could have a Material Adverse Effect.

(ii) To the Knowledge of the Borrower, no Project Party (A) is in violation of
any Law (including Environmental Laws), (B) is in violation of or default under
its charter, bylaws, operating agreement, partnership agreement or other
organizational documents or (C) is in violation of or default under any Project
Document or any other Contractual Obligation, except to the extent as could not
reasonably be expected to have a Material Adverse Effect.

(iii) No Event of Default has occurred and is continuing.

 

14



--------------------------------------------------------------------------------

(iv)The Borrower is the legal and beneficial owner of, and has good, marketable
and valid title to, the Collateral. None of the Collateral is subject to any
Lien other than Permitted Liens. No effective mortgage, deed of trust, financing
statement, security agreement or other similar instrument which is not a
Security Document is on file or of record in the office of any Government
Instrumentality with respect to any Collateral other than with respect to
Permitted Liens.

(v) The execution, delivery and performance of the Documents to which any of the
Panda Parties are parties do not and will not (A) violate any Law (including
Environmental Laws), (B) violate, or result in a default under, the
Organizational Documents of any such Person, (C) violate, or result in a default
under, any Document or any other Contractual Obligation, (D) result in or
require the creation or imposition of any Lien (other than Permitted Liens) on
the Collateral or other property of the Borrower or (E) require an Approval from
any Person that has not been obtained or that will not be obtained in due
course.

(f) Required Approvals. The Borrower has obtained and is in compliance with all
Required Approvals required to be obtained at or prior to the time this
representation is made and in order for the Project, the Borrower and the
Subordinated Lender and their respective activities to be in compliance with
applicable Law. The Borrower has no reason to believe that any Required Approval
not yet obtained cannot or will not be obtained in the normal course of business
as and when required and without significant expense. The Borrower has provided
the Subordinated Lender with a true, correct and complete copy of each Required
Approval required to be obtained at or prior to the time this representation and
warranty is made. All Required Approvals obtained by the Borrower (i) are
validly issued, (ii) are in full force and effect, (iii) are free from any
condition or requirement that cannot be met or that could reasonably be expected
to have or result in a Material Adverse Effect and (iv) are not the subject of a
current challenge and are not subject to any onerous or unusual conditions. No
adverse proceeding or other action is pending or to the Borrower’s Knowledge
threatened with respect to any Required Approval and all information provided in
connection with each Required Approval was on the date provided and is on the
date hereof true, correct and complete in all material respects.

(g) Project Documents.

(i) The Project Documents listed in Schedule 4.1(g) include all agreements
required at the time this representation and warranty is given for the design,
construction, ownership, operation and maintenance of the Project as
contemplated by the Documents and the Closing Pro Forma. The copies of all such
Project Documents provided to the Subordinated Lender by the Borrower are true,
correct and complete. The Borrower has or will have enforceable agreements or
other satisfactory arrangements that ensure the availability, on commercially
reasonable terms, of all feedstock, utilities, transportation, facilities,
infrastructure, interconnections, materials and services necessary at the time
this representation and warranty is given for the design, construction,
ownership, operation and maintenance of the Project as contemplated by the
Documents.

 

15



--------------------------------------------------------------------------------

(ii) The Project, when constructed and operated in accordance with the Project
Documents, will comply in all material respects with all applicable Laws, all
Required Approvals and Prudent Ethanol Industry Practices.

(iii) The legal description of the Site set forth in the Subordinated Mortgage
is true and correct. The Borrower has good and indefeasible title (subject to
Permitted Liens) to all easements and other property interests necessary for the
construction, ownership, operation and maintenance of the Project as
contemplated by the Documents, including all rights of access, ingress, egress
and interconnection.

(h) Intellectual Property. The Borrower owns, or is licensed to use, or will own
or license to use, all patents, trademarks, service marks, licenses, franchises,
trade names, tradestyles, copyrights, technology, formulas, know-how and
processes used in, to be used in or necessary for the construction, ownership or
operation of the Project or for the current or proposed conduct of its business.
To the Borrower’s Knowledge, the use of such patents, trademarks, trade names,
tradestyles, copyrights, technology, know-how and processes by the Borrower does
not and will not injure or infringe upon the rights of any Person. The Borrower
has obtained all required licenses for and consents to the transactions
contemplated by the Documents from all Persons with rights in or to any of such
patents, trademarks, service marks, licenses, franchises, trade names,
tradestyles, copyrights, technology, formulas, know-how or processes.

(i) Taxes.

(i) There is no Tax and, to the Borrower’s Knowledge, there are no pending,
Taxes payable by or imposed on the Borrower by virtue of the execution,
delivery, performance or enforcement of the Documents or on any payment to be
made by Borrower under the Subordinated Debt Financing Documents, other than
normal transfer taxes and customary income taxes payable by the Borrower on its
income in the jurisdictions in which such income is earned.

(ii) The Borrower has filed in a timely manner (including any applicable
extensions) all Tax returns required by Law and has paid when due all Taxes
imposed on it or on its properties, other than Taxes being contested in good
faith by appropriate proceedings with proper reserves established in accordance
with GAAP.

(j) Financial Statements.

(i) All financial statements of the Borrower and each other Person (as well as
all notes and schedules thereto) furnished to the Subordinated Lender are true,
complete and correct in all material respects (subject, as to interim
statements, to changes resulting from audits and year-end adjustments),

 

16



--------------------------------------------------------------------------------

have been prepared in accordance with GAAP (except as otherwise stated therein)
and show all liabilities, direct and contingent, of the Borrower and such
Persons required to be shown under GAAP. Each balance sheet fairly presents the
financial condition of the Borrower and such Persons indicated as at the dates
thereof, and each profit and loss and surplus (deficit) statement fairly
presents the results of the operations of the Borrower and such Persons
indicated for the periods indicated. There has been no change in the business,
condition or operations (financial or otherwise) of the Borrower or such Persons
since May 17, 2006, which could reasonably be expected to have a Material
Adverse Effect, and the Borrower knows of no reasonable basis for the assertion
against it or such Persons of any obligation or liability that is not fully
reflected in the financial statements furnished to the Subordinated Lender.

(ii) The Pro Forma Balance Sheet for the Borrower is true, correct and complete
in all material respects and fairly presents the information contained therein
as at the Closing Date and the Borrower’s good-faith estimate of the information
contained therein as at the date of such Balance Sheet. The Borrower has no
material liability, contingent or otherwise, including any liability for Taxes,
or any unusual forward or long-term commitment which is not disclosed by, or
reserved against in, the Pro Forma Balance Sheet or in the notes thereto which
under GAAP is of a nature and an amount required to be so disclosed or reserved.
There are no unrealized or anticipated losses from any unfavorable commitments
of the Borrower that could reasonably be expected to have a material adverse
effect on the business, condition or operations (financial or otherwise) of the
Borrower.

(k) Construction Budget, The Construction Budget (i) has been prepared with due
care, (ii) is complete in all material respects and fairly presents the
Borrower’s good faith expectations as at the date of such document as to the
matters covered thereby, (iii) is based on reasonable assumptions as to the
factual and legal matters material to the estimates therein, and (iv) is
consistent with the Documents. The Construction Budget accurately specifies and
describes all Qualified Project Construction Expenses. As of the Closing Date
there are no material Qualified Project Construction Expenses (including
anticipated Taxes) that are not included in the Construction Budget.

(1) No Proceedings. There is no pending or, to the Borrower’s Knowledge,
threatened action, suit, litigation, investigation, arbitration or other
proceeding involving or affecting the Borrower or its properties or assets or,
to the Knowledge of the Borrower, any Project Party or any of their respective
properties or assets, before any Government Instrumentality which could
reasonably be expected to result in a Material Adverse Effect. None of the
Borrower or its properties or assets or, to the Knowledge of the Borrower, any
Project Party or any of their respective properties or assets, is subject to any
order, writ or injunction which prohibits, enjoins or limits any aspect of the
transactions contemplated by the Documents or which could reasonably be expected
to result in a Material Adverse Effect.

 

17



--------------------------------------------------------------------------------

(m) No Broker’s Fees. The Borrower has no obligation (direct, indirect,
contingent or otherwise) to pay any fee, commission or compensation to any
broker, finder or intermediary with respect to or as a result of any transaction
contemplated by the Documents except as has been previously disclosed to the
Subordinated Lender.

(n) Environmental Matters. Except as set forth in the reports delivered to the
Subordinated Lender pursuant to Section 3.1(a)(xii):

(i) To the Borrower’s Knowledge, no Hazardous Substance exists on, under or
about the Project or the Site in violation of any Environmental Law, and the
Project, the Site, the Borrower and the Project Parties (in such respects as
relate to the Project) are in compliance with all Environmental Laws, except to
the extent that such noncompliance could not reasonably be expected to result in
a Material Adverse Effect.

(ii) To the Borrower’s Knowledge, no Hazardous Substance has at any time been
transported to or from the Site or used, generated, manufactured, handled,
processed, stored, released, transported, removed, disposed of or cleaned up on,
from, under or about the Site in violation of any Environmental Law except to
the extent that could not reasonably be expected to result in a Material Adverse
Effect.

(iii) To the Borrower’s Knowledge, there has occurred no release or threatened
release of any Hazardous Substance on, under, onto, adjacent to or from the Site
except to the extent that such release could not reasonably be expected to
result in a Material Adverse Effect.

(iv) There are no past, current, pending or threatened Environmental Claims in
writing in any way relating to the Borrower, any Project Party (to the
Borrower’s Knowledge and in such respects as they relate to the Project or the
Site) or the Project or the Site.

(v) There are no facts, circumstances, conditions or occurrences known to the
Borrower regarding the Project or the Site that could reasonably be expected to
form the basis of an Environmental Claim or cause the Project or the Site to be
subject to any restrictions on ownership, occupancy, use or transferability
under any Environmental Law applicable to the Project or require the filing or
recording of any notice, Approval or disclosure document under any Environmental
Law, except to the extent that could not reasonably be expected to result in a
Material Adverse Effect.

(vi) Neither the Project nor the Site is listed on or proposed for listing on
the National Priority List promulgated pursuant to the Comprehensive
Environmental Response, Compensation and Liability Act of 1980 and the
regulations promulgated pursuant thereto or any state priority list promulgated
pursuant to any comparable state law. To the Borrower’s Knowledge, no Hazardous
Substances have been generated at or transported from the Project or

 

18



--------------------------------------------------------------------------------

the Site or been disposed at any location that is listed or proposed for listing
on the National Priority List or any state priority list or any location that is
or has been the subject of a clean-up or remedial action pursuant to any
Environmental Law, except to the extent that could not reasonably be expected to
result in a Material Adverse Effect.

(vii) None of the Borrower nor, to the Knowledge of the Borrower, the Project
Parties, have received any written or other notice, mandate, order, lien or
request which remains pending under an Environmental Law relating to a violation
or an alleged violation of any Environmental Law or potential Environmental
Claim, except to the extent that could not reasonably be expected to result in a
Material Adverse Effect.

(viii) The Borrower has obtained all necessary Approvals to operate the Project,
except for those Approvals that are obtainable only at a later date which the
Borrower reasonably expects to obtain in the normal course of business, and such
approvals that have been obtained are: (a) in full force and effect; and
(b) allow the Project to produce 105 million gallons per year of denatured
ethanol without exceeding any emission limits or requiring any offsets to be
acquired.

(o) No Adverse Events.

(i) No material Loss has occurred.

(ii) To the Borrower’s Knowledge, no portion of the Project or the Site is
subject to a pending or threatened (in writing) condemnation or appropriation
proceeding.

(iii) Neither the Borrower nor any Panda Party is party to or affected by any
charter, certificate of incorporation, bylaw, certificate of formation,
operating agreement, partnership agreement or other constituent document or any
Contractual Obligation that could reasonably be expected to result in a Material
Adverse Effect.

(p) ERISA. None of the Borrower or the ERISA Affiliates of the Borrower
sponsors, maintains, administers, contributes to, participates in or has any
obligation to contribute to or any liability under any Plan.

(q) Labor Matters. There are no collective bargaining agreements or
Multiemployer Plans covering any employees of the Borrower and none of the
Borrower or, to the Knowledge of the Borrower, any Major Project Party has
experienced any strike, walkout, work stoppage or other labor action or
disturbance during the past five years, other than the EPC Contractor. No Major
Project Party is experiencing any strike, walkout, work stoppage or other labor
action or disturbance that is reasonably likely to cause a Material Adverse
Effect.

 

19



--------------------------------------------------------------------------------

(r) Investment Company Act. The Borrower is not an “investment company” or a
company “controlled” by an “investment company” within the meaning of the
Investment Company Act of 1940, as amended.

(s) Use of Proceeds.

(i) The proceeds of the Subordinated Loan have been and will be used only for
the purposes described in Section 2.6 and in accordance with the requirements
and conditions of this Agreement.

(ii) The Borrower is not engaged in the business of extending credit for the
purpose of purchasing or carrying margin stock (within the meaning of Regulation
T, U or X issued by the Board of Governors of the Federal Reserve System) and no
proceeds of the Subordinated Loan will be used, directly or indirectly, to
purchase or carry margin stock or to extend credit to others for the purpose of
purchasing or carrying margin stock.

(iii) No proceeds of the Subordinated Loan will be used to acquire any security
in any transaction which is subject to Section 13 or 14 of the Securities
Exchange Act of 1934, as amended.

(t) Bank Accounts. The Borrower does not maintain any account or deposit with
any bank or other depository institution other than (i) the Subordinated Debt
Reserve Account, (ii) the accounts created under the Disbursement Agreement,
(iii) the Bond Accounts created under the Bond Indenture, (iv) the Borrower’s
deposit account with the Local Bank (provided, that it shall not have deposits
in excess of $50,000 at any time), (v) the Trading Account, and (vi) the
Operating Account.

(u) Enforceability; No Immunity. The descriptions of the Collateral contained in
the Security Documents are true, correct and complete and are sufficient to
describe the Collateral and to create, attach and perfect the Liens intended to
be created by the Security Documents. All necessary and appropriate deliveries,
notices, recordings, filings and registrations have been effected to perfect
First-Priority Liens or second-priority Liens, as the case may be, on the
Collateral in favor of the Subordinated Lender (or in favor of the Collateral
Agent in the case of Shared Collateral) in all relevant jurisdictions, and the
Subordinated Lender or the Collateral Agent, for the benefit of the Subordinated
Lender, have and will continue to have until all Subordinated Debt Obligations
to the Subordinated Lender have been paid in full and the Subordinated Lender’s
Liens have been released, duly and validly created, attached, perfected and
enforceable First-Priority Liens and second-priority Liens, as the case may be,
on the Collateral in all relevant jurisdictions.

(v) Full Disclosure. No written information, exhibit or report furnished to the
Subordinated Lender by the Borrower in connection with the transactions
contemplated by this Agreement contains any material misstatement of fact or
omits to state a material fact or any fact necessary to make the statements
contained therein not misleading.

 

20



--------------------------------------------------------------------------------

(w) Insurance. The Borrower is in compliance, to the extent applicable to it,
with all requirements set forth in the Documents to maintain insurance,
including Required Insurance.

(x) Solvency. As of the Closing Date, each of the Borrower and each Panda Party
has (i) not entered into this Agreement, or any other Document with the actual
intent to hinder, delay or defraud any creditor and (ii) received reasonably
equivalent value in exchange for its obligations under such Documents. The value
of the Borrower’s assets is and will, immediately following the Closing Date, be
greater than the Borrower’s probable liabilities, including the maximum amount
of its contingent liabilities on its Indebtedness as such Indebtedness becomes
absolute and matured. The Borrower’s assets do not and, immediately following
the Closing Date will not, constitute unreasonably small capital to carry out
its business as conducted or as proposed to be conducted. As of the Closing
Date, no Bankruptcy Event has occurred with respect to any Panda Party in the
last seven (7) years, and none of the Borrower, or any Panda Party in the last
seven (7) years has ever made an assignment for the benefit of creditors or
taken advantage of any insolvency act for the benefit of debtors. None of the
Borrower, or any Panda Party is contemplating either the filing of a petition by
it under any State or Federal bankruptcy or insolvency laws or the liquidation
of all or a major portion of its assets or property, and the Borrower has no
actual Knowledge of any Person contemplating the filing of any such petition
against it or any indirect or direct owner of the Borrower or any other Panda
Party.

(y) Foreign Assets Control Regulations, Etc.; Patriot Act

(i) The use of the proceeds of the Subordinated Loan by the Borrower will not
violate the Trading with the Enemy Act, as amended, or any of the foreign assets
control regulations of the United States Treasury Department (31 C.F.R.,
Subtitle B, Chapter V, as amended) or any enabling legislation or executive
order relating thereto.

(ii) The Borrower (A) is not and will not become a Person or entity described by
section 1 of Executive Order 13224 of September 24, 2001 Blocking Property and
Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or Support
Terrorism (12 C.F.R. 595), and the Borrower does not engage in dealings or
transactions with any such Persons or entities; and (B) is not in violation of
the Patriot Act.

(z) Scheduled Substantial Completion. As of the Closing Date, consistent with
the Construction Budget and the Construction and Draw Schedule, Substantial
Completion is achievable on or before January 16, 2008.

Section 4.2 Survival. The representations and warranties of the Borrower and the
Borrower Partners contained in this Agreement and the other Subordinated Debt
Financing Documents or made by Borrower or the Borrower Partners in any
certificate, notice or report delivered pursuant to any Subordinated Debt
Financing Document will survive the Closing Date, the making and repayment of
all Subordinated

 

21



--------------------------------------------------------------------------------

Debt Obligations to the Subordinated Lender and any transfer or assignment of
the Subordinated Note, but will terminate upon the indefeasible payment in full
of the Subordinated Loan and all other Subordinated Debt Obligations due and
payable under the Subordinated Debt Financing Documents.

ARTICLE V

COVENANTS

Section 5.1 Affirmative Covenants. The Borrower covenants and agrees that, for
so long as there are any Subordinated Debt Obligations outstanding hereunder and
until the indefeasible payment in full of the Subordinated Note and all amounts
payable by the Borrower and any other Person under the Subordinated Debt
Financing Documents, it will perform and observe each of the following
covenants, unless (and then only to the extent) compliance with such covenant
has been waived pursuant to Section 7.5:

(a) Existence; Business. It will preserve and maintain its limited partnership
existence, rights, franchises and privileges and remain in good standing in the
jurisdiction of its formation, and qualify and remain qualified as a foreign
limited partnership in good standing in each jurisdiction in which such
qualification is necessary or desirable in view of its current or proposed
business and operations or the ownership of its properties. It will engage in no
business or activity or incur no liability or expense to any Person except for
the construction and operation of the Project and as otherwise contemplated by
the Documents.

(b) Compliance with Laws, Approvals and Obligations. It will comply with, and
will cause the Project to be constructed and operated in compliance in all
material respects with all applicable Laws, all Required Approvals, the
Documents, its other Contractual Obligations and Prudent Ethanol Industry
Practices. It will perform its obligations under the Documents and each of its
other Contractual Obligations in all material respects and will diligently
enforce all of its rights under the Project Documents and under all Guarantees,
warranties and indemnities in its favor or relating to the Project or any
component thereof. It will satisfy before the same become delinquent all Claims
(including all Claims for labor, services, materials and supplies and other
amounts due under its Contractual Obligations) other than Claims being contested
in good faith by appropriate proceedings with proper reserves established which
do not result in the imposition of a Lien prohibited by Section 5.2(f) or
otherwise result in a Material Adverse Effect. It will obtain and maintain in
full force and effect all Required Approvals required from time to time and at
any time for the execution, delivery, performance, admission into evidence or
enforcement of the Documents or the development, construction, ownership or
operation of the Project as contemplated under the Documents. It will furnish
the Subordinated Lender with true, correct and complete copies of all Required
Approvals upon receipt thereof.

(c) Title. Except as described in Section 3.05 of the Installment Sale
Agreement, the Borrower will maintain good and marketable or indefeasible title,
as the case may be, to its fee interest in the Site and to its interests in the
Project and the other

 

22



--------------------------------------------------------------------------------

Collateral in which it has an interest and warrant and defend its fee interest
in the Site and its title or other interest in the Project and the other
Collateral against all Claims that do not constitute Permitted Liens.

(d) Collateral. The Borrower will take all actions necessary to insure that, on
and after the Closing Date, the Subordinated Lender or the Collateral Agent, in
the case of the Shared Collateral, has and continues to have in all relevant
jurisdictions duly and validly created, attached, perfected and enforceable
First-Priority Liens and second-priority Liens, as the case may be, on the
Collateral (including after-acquired Collateral). It will deliver possession of
any Collateral to the Subordinated Lender or the Collateral Agent, as the case
may be, immediately upon acquiring rights therein to the extent the Subordinated
Lender and the Collateral Agent, as the case may be, is required to perfect its
security interest in such Collateral by taking possession thereof. It will also
maintain the title insurance policies delivered to the Subordinated Lender
pursuant to Article III.

(e) Construction.

(i) The Borrower will cause the Project to be constructed and completed in
accordance with the Plans and Specifications, the Construction Budget and the
Construction and Draw Schedule. Only new, first-quality components will be used
in constructing and equipping the Project except as maybe otherwise permitted
pursuant to the Senior Debt Financing Agreement. The Project will be constructed
entirely on the Site and in a manner so as not to injure or encroach upon the
property or rights of any other Person except for those portions of the Project
that are located on the property of others pursuant to easements granted to the
Borrower by such Persons.

(ii) The Borrower will give the Subordinated Lender copies of the notices
required to be delivered to the Administrative Agent pursuant to the Senior Debt
Financing Agreement prior to each performance test to be conducted under the EPC
Contract. Completion will not be deemed to have been achieved until the Engineer
determines that it has been achieved. The Borrower will give the Subordinated
Lender copies of the notices required to be delivered to the Administrative
Agent under the Senior Debt Financing Agreement prior to the occurrence of each
of Substantial Completion and Completion.

(f) Maintenance and Operation. The Borrower will maintain and preserve the
Project and all of its other assets and properties in good working order and
condition, ordinary wear and tear excepted. Prior to July 10, 2007, it will
develop an overhaul, maintenance and repair plan with respect to the Project in
accordance with the terms of the Senior Debt Financing Documents. The Borrower
will comply in all material respects with such overhaul, maintenance and repair
plan (including the maintenance of appropriate spare parts, inventories and
redundancies, which shall be included therein), comply with all warranties and
maintenance recommendations and requirements of manufacturers and vendors of
component parts of the Project, promptly correct any material structural or
other defect in the Project or any material deviation from the Plans

 

23



--------------------------------------------------------------------------------

and Specifications, and make all repairs, alterations, additions and
replacements necessary for the Project (i) to operate safely and to meet, in all
material respects, the requirements of all applicable Laws, all Required
Approvals, the Documents, the other Contractual Obligations of the Borrower and
Prudent Ethanol Industry Practices, and (ii) as agreed pursuant to the Senior
Debt Financing Agreement, to operate at least at the operating levels set forth
in the Closing Pro Forma.

(g) Operating Plan and Budget. The Borrower will submit to the Subordinated
Lender for approval, such approval not to be unreasonably withheld or delayed, a
proposed Operating Plan and Budget for the next calendar year and a forecast of
the operating profit of the Project for the next three (3) calendar years. Each
proposed Operating Plan and Budget shall be subject to the reasonable approval
of Subordinated Lender. Failure by the Subordinated Lender to approve or
disapprove such proposed Operating Plan and Budget within sixty (60) days after
receipt thereof shall be deemed to be an approval by the Subordinated Lender of
such proposed Operating Plan and Budget as the final Operating Plan and Budget.
In the event that the Subordinated Lender disapproves Borrower’s proposed
Operating Plan and Budget within the time period specified above, until a new
Operating Plan and Budget is agreed by Borrower and the Subordinated Lender,
Borrower shall operate and maintain the Project, or cause the Project to be
operated and maintained, within amounts for any Budget Category not to exceed
110% (on a year-to-date basis) of the amounts budgeted therefor as set forth in
the then current Operating Plan and Budget as previously approved or deemed
approved by Subordinated Lender; provided, that (i) expenditures for corn and
other feedstocks, natural gas, denaturant and other items dependent on the
operation of the Project shall be adjusted for purposes of this Section 5.1(g)
to the extent the actual operation of the Project differs from that assumed in
the then applicable Operating Plan and Budget, and to the extent that prices
paid for such items differ from those assumed in the then applicable Operating
Plan and Budget, (ii) expenditures under any Major Project Documents shall be
increased by the amount of any cost adjustments provided in such Major Project
Documents, and (iii) Borrower may propose an amendment to the then current
Operating Plan and Budget for Subordinated Lender’s approval (which proposal the
Subordinated Lender shall consider in good faith) if at any time Borrower cannot
reasonably maintain, using its best efforts, the amounts for any Budget Category
within the 110% limitations for such year. Borrower will have the right to
revise any Operating Plan and Budget from time-to-time with the prior written
approval of the Subordinated Lender, which will not be unreasonably withheld or
delayed. Once approved by the Subordinated Lender, an Operating Plan and Budget
or a revised Operating Plan and Budget will supersede all prior Operating Plans
and Budgets and will continue in effect until a subsequent Operating Plan and
Budget has been approved by the Subordinated Lender.

(h) Intellectual Property. The Borrower will obtain and maintain in full force
and effect all patents, trademarks, service marks, licenses, franchises, trade
names, tradestyles, copyrights, technology, formulas, know-how and processes to
be used in or necessary for the construction, ownership and operation of the
Project and for the current and proposed conduct of its business, and in its use
thereof it will obtain all required licenses and consents and not injure or
infringe upon the property or rights of any Person.

 

24



--------------------------------------------------------------------------------

(i) Taxes. The Borrower will file all Tax returns required by Law in a timely
manner (including with applicable extensions) and will pay before the same
become delinquent all Taxes imposed upon it or its properties, other than Taxes
being contested in good faith by appropriate proceedings with proper reserves
established which do not result in the imposition of a Lien prohibited by
Section 5.2(f).

(j) Records and Inspection Rights. It will keep and maintain, and will cause the
Operator to keep and maintain, true, correct and complete records and books of
account, in which complete entries will be made in accordance with GAAP and
applicable Law, reflecting all financial transactions of the Project, the
Borrower and the Operator. It will also keep and maintain true, correct and
complete inventories of all Collateral in which it has an interest and records
of all transactions relating thereto. All such records, books of account and
inventories will be kept and maintained at its principal place of business or at
the Site. At any reasonable time and from time to time during normal business
hours and upon advance notice, it agrees to permit, and to cause the Operator to
permit, the Subordinated Lender, the Engineer and any agent or representative
thereof, to examine and make copies of and abstracts from such records, books of
account and inventories, to visit the Project and to discuss the affairs,
finances and accounts of the Borrower and the Project directly with its auditors
and with any of its officers or managers. The Borrower will at all times
maintain at the Site or at its principal place of business a complete set of the
current and as-built plans and specifications for the Project, which will be
available for inspection by the Subordinated Lender, the Engineer and their
respective agents and representatives.

(k) Reporting Requirements. The Borrower will furnish to the Subordinated
Lender:

(i) copies of the Borrower’s financial statements, reports, certificates,
agreements, approvals, documents and any other instruments that it is required
to deliver to the Administrative Agent pursuant to the Senior Debt Financing
Agreement, even following the termination of the Senior Debt Financing
Agreement; and

(ii) such other information respecting the operations or condition (financial or
otherwise) of the Panda Parties or the Project or the Collateral as the
Subordinated Lender may from time to time reasonably request.

(l) Notice Requirements. Promptly and in any event within three (3) Business
Days after the Borrower obtains Knowledge thereof, the Borrower will give the
Subordinated Lender written notice of the occurrence of any of the following:

(i) any Default or Event of Default;

(ii) any actual, proposed or threatened (in writing) termination, rescission or
amendment of, waiver under or Claim with respect to any Project Document that
could reasonably be expected to have a Material Adverse Effect;

 

25



--------------------------------------------------------------------------------

(iii)any Loss that could reasonably be expected to reduce by more than ten
percent (10%) the Project’s Net Operating Cash for the then-current calendar
quarter;

(iv) any Material Adverse Effect or any event or circumstance that could
reasonably be expected to have a Material Adverse Effect;

(v) any pending or threatened (in writing) Claim, action, attachment,
proceeding, suit, litigation, investigation or arbitration involving or
affecting any Panda Party, any Project Party or any of their respective
properties or assets (including the Project and the other Collateral) by any
Person or before any Government Instrumentality that could reasonably be
expected to have a Material Adverse Effect;

(vi) any termination, revocation, suspension or modification of any Required
Approval or any action or proceeding that could reasonably be expected to result
in any of the foregoing;

(vii) the receipt of any management letter or similar communication from the
Borrower’s auditors, or the resignation, discharge or change of the Borrower’s
auditors;

(viii) any Environmental Claim or any fact, circumstance or condition (including
any release or spill of any Hazardous Substance) that could reasonably be
expected to form the basis of an Environmental Claim with respect to any Panda
Party, any Project Party (in connection with its obligations under the
Documents) or the Project or any portion thereof or that could reasonably be
expected to have a Material Adverse Effect;

(ix) any pending or threatened (in writing) condemnation or appropriation
proceeding affecting the Project or any material portion thereof;

(x) any material dispute involving any Panda Party or any Project Party on the
one hand and any Government Instrumentality or Project Party on the other hand
(provided, that no notice need be given of a dispute between a Project Party and
a Government Instrumentality unless such dispute could reasonably be expected to
result in a Material Adverse Effect);

(xi) any event or claim of force majeure under any Project Document;

(xii) any forced outage (such as loss of electrical power for an extended period
of time) with respect to the Project; or

(xiii) the Borrower’s or any ERISA Affiliate’s adoption of or participation in
any Plan, or intention to adopt or participate in any Plan.

 

26



--------------------------------------------------------------------------------

Each notice delivered pursuant to this Section 5.1(l) must include reasonable
details concerning the occurrence that is the subject of such notice as well as
the Borrower’s proposed course of action, if any. Delivery of a notice pursuant
to this Section 5.1(1) will not affect Borrower’s obligations under any other
provision of the Financing Documents.

(m) Subordinated Debt Reserve Account. (i) On the date on which the Borrower
receives second priority cash, if any, pursuant to Section 3.3(c) of the
Disbursement Agreement or Distributable Cash Flow, whichever occurs first, the
Borrower shall deposit into the Subordinated Debt Reserve Account an amount
equal to the lesser of (x) fifty percent (50%) of such amount received by the
Borrower, or (y) the Required Sub-Debt Reserve Amount. (ii) On each Interest
Payment Date occurring after the date referred to in clause (i) above, and to
the extent the funds deposited into the Subordinated Debt Reserve Account are
less than the Required Sub-Debt Reserve Amount, the Borrower shall deposit into
the Subordinated Debt Reserve Account any amounts as are necessary such that the
funds deposited into the Subordinated Debt Reserve Account are equal to the
Required Sub-Debt Reserve Amount; provided, that such deposits shall only be
made from Distributable Cash Flow, after taking into account the payment of any
Target Amortization Amount in accordance with Section 2.8(a), available on such
Interest Payment Date.

(n) Insurance.

(i) The Borrower will maintain, and will use commercially reasonable efforts to
cause the EPC Contractor to maintain, all insurance described in Schedule 5.1(n)
(the “Required Insurance”) and, on each anniversary of the Closing Date, if
there has been any change in coverage, will cause the Insurance Consultant to
provide a letter to the Subordinated Lender certifying that the insurance
maintained by the Borrower is adequate and consistent with industry standards.

(ii) On each anniversary of the Closing Date, the Borrower will furnish to the
Subordinated Lender evidence of insurance, in the form of binders, cover notes
or certificates of insurance evidencing all coverages in place and certify
(A) that all premiums are paid or current to date and (B) that the Borrower is
in compliance with all provisions in this Agreement relating to Required
Insurance. The Borrower will provide the Subordinated Lender with copies of all
insurance policies and certificates and other information that the Subordinated
Lender may reasonably request in writing with respect to the Required Insurance
or the providers thereof and, without any requirement of request by the
Subordinated Lender, will provide the Subordinated Lender with copies of all
replacement policies within 15 days of receipt of such policies by the Borrower.

(o) Litigation. In any action, suit, litigation, investigation, arbitration or
other proceeding involving the Borrower or the Project, the Borrower will make
all filings and responses in a timely manner, pursue all remedies and appeals,
defend its rights and properties with diligence and take all lawful action to
avoid a Material Adverse Effect.

 

27



--------------------------------------------------------------------------------

The Borrower will promptly pay any valid, final judgment (after all appeal
rights have been exhausted) rendered against it or the Project.

(p) Minimum Working Capital. The Borrower will maintain a minimum of ten million
Dollars ($10,000,000) in Working Capital (the “Minimum Working Capital”), as
calculated quarterly on each Interest Payment Date after the Closing Date and
after the application of priority FOURTH and before the application of priority
FIFTH in Section 4.2(b) of the Disbursement Agreement.

(q) Commodity Management Plan. The Borrower will comply in all material respects
with the Commodity Management Plan.

(r) Completion. Immediately prior to Completion, the Borrower will provide to
the Subordinated Lender all such reports, certificates, opinions, Required
Approvals, documents and other instruments required to be delivered to the
Administrative Agent pursuant to the Senior Debt Financing Agreement, which in
each case shall be certified to the Subordinated Lender to the extent such
reports, certificates, opinions, Required Approvals, documents and other
instruments are required to be certified under the Senior Debt Financing
Agreement.

(s) Separateness. The Borrower shall:

(i) act solely in its name and through its duly authorized officers or agents in
the conduct of its business;

(ii) conduct its business solely in its own name, in a manner not misleading to
other Persons as to its identity (without limiting the generality of the
foregoing, all oral and written communications (if any), including letters,
invoices, purchase orders, contracts, statements and applications shall made
solely in the name of the Borrower, if related to the Borrower);

(iii) provide for the payment of its own operating expenses and liabilities from
its own funds; and

(iv) obtain proper authorization from its partners, officers or managers, as
required by its Organizational Documents for all partnership actions of
Borrower.

Section 5.2 Negative Covenants. The Borrower covenants and agrees that, for so
long as there are any Subordinated Debt Obligations outstanding hereunder and
until the indefeasible payment in full of the Subordinated Note and all amounts
payable by the Borrower and any other Person under the Subordinated Debt
Financing Documents, it will perform and observe each of the following
covenants, unless (and then only to the extent) compliance with such covenant
has been waived pursuant to Section 7.5:

(a) Business. The Borrower will not make any material change in the nature of
its business or engage in any business or activity not contemplated by the
Documents.

 

28



--------------------------------------------------------------------------------

It will not change its name, its legal address, the address of its principal
place of business or chief executive office or the location of its books,
records and contracts, or store or maintain Collateral at any location other
than the Site and such principal place of business, without the prior written
consent of the Subordinated Lender, which will not be unreasonably withheld or
delayed. It will not adopt or change any trade name or fictitious business name.
It will not form or have any subsidiaries and will not own or hold the capital
stock, securities, debt, assets or obligations of, or any interest in, any
Person. It will not enter into any partnership, joint venture, royalty agreement
or profit-sharing or similar arrangement.

(b) Mergers and Sales of Assets. The Borrower will not merge or consolidate with
any Person or liquidate or dissolve. It will not sell, assign, lease or
otherwise dispose of (whether in one transaction or in a series of transactions)
any asset except (i) in the ordinary course of business, (ii) in accordance with
the Commodity Management Plan, (iii) in connection with the replacement of such
asset with a replacement that is appropriate and complies with all requirements
of the Documents or (iv) in an instance in which the proceeds of such sale,
assignment, lease or other disposition do not exceed two hundred fifty thousand
Dollars ($250,000) in each instance and one percent (1%) of the total Qualified
Project Construction Expenses of the Project in the aggregate and, in every
instance, such sale, assignment, lease or other disposition has no material
impact on the operating cash flow of the Project. The sale of Products by the
Borrower will not violate this Section 5.2(b). All proceeds of activities
permitted by this Section 5.2(b) will be deposited into the Asset Sales Proceeds
Account and disbursed therefrom in accordance with Section 4.7 of the
Disbursement Agreement, other than proceeds from the sale of Products or from
Commodity Management Plan Arrangements, or otherwise from sales or other
dispositions in the ordinary course of business, each of which shall be
deposited into the Project Revenues Account.

(c) Contractual Obligations.

(i) The Borrower will not enter into any Contractual Obligation other than the
Senior Debt Financing Documents, the Bond Documents, the Project Documents set
forth in Schedule 4.1(g), the Permitted Additional Project Documents, the
Permitted Supply Contracts, the contracts permitted by the Commodity Management
Plan, and any other Contractual Obligations permitted under the Senior Debt
Financing Documents. It will not pledge or assign any Contractual Obligation to
any Person other than as required by the Senior Debt Financing Documents.

(ii) The Borrower will not amend, suspend, terminate or grant a waiver under any
material provision of any Project Document, or take, or fail to take, any action
that could reasonably be expected to result in the termination of, or the
impairment of any material right of the Borrower or the Subordinated Lender
under, any Project Document (other than amendments or waivers (but not
suspensions or terminations) of Permitted Additional Project Documents and
Permitted Supply Contracts and the contracts pursuant to the Commodity
Management Plan Arrangements), except as permitted under the Senior Debt

 

29



--------------------------------------------------------------------------------

Financing Documents; provided, that the Borrower will not amend, suspend,
terminate or grant a waiver under any material provision of the “Assigned
Contracts” under the Security Agreement (Shared Collateral) without the
Subordinated Lender’s consent, not to be unreasonably withheld or delayed.

(iii) The Organizational Documents of the Borrower may not be amended or any
provision thereof waived, except that the Borrower may change the name or
address of its registered agent without the consent of the Subordinated Lender,
provided that the Borrower gives the Subordinated Lender two (2) Business Days’
prior written notice of such change.

(iv) The Borrower will not declare Final Acceptance or Completion except as
permitted under the Senior Debt Financing Agreement.

(v) The Borrower will promptly deliver to the Subordinated Lender copies of
(A) all material Contractual Obligations (including all Additional Project
Documents and Permitted Supply Contracts), (B) all amendments, suspensions,
terminations and waivers of any material Contractual Obligation and (C) all
change orders approved or entered into after the Closing Date.

(d) Guaranties. The Borrower will not assume, guarantee, endorse or otherwise
become directly or contingently liable for (including liability by way of
agreement, contingent or otherwise, to purchase, to provide funds for payment,
to supply funds to or otherwise invest in the debtor or otherwise to assure the
creditor against loss) the indebtedness or obligation of any other Person,
except for guaranties by endorsement of negotiable instruments for deposit or
collection or similar transactions in the ordinary course of business.

(e) Investments. The Borrower will not make any loan or advance to any Person
other than accounts receivable incurred in commercially reasonable amounts in
the normal course of the Borrower’s business. Except for Permitted Investments
made in compliance with the Disbursement Agreement, and Commodity Management
Plan Arrangements made in compliance with the Commodity Management Plan, the
Borrower will not purchase or otherwise acquire the capital stock, securities,
debt or obligations of, or any interest in, any Person.

(f) Liens. The Borrower will not, and will not permit any other Person to,
create, incur, assume or suffer to exist, any Lien upon or with respect to any
of the Collateral or any of the other property of the Borrower, now owned or
hereafter acquired, or assign or otherwise convey, or permit any Person to
assign or otherwise convey, any right to receive income or revenues from or of
the Project, except that the foregoing restrictions will not apply to the
following (collectively, “Permitted Liens”):

(i) Liens required or permitted pursuant to the Subordinated Debt Financing
Documents; and

 

30



--------------------------------------------------------------------------------

(ii) Liens required or permitted pursuant to the Senior Debt Financing
Documents.

(g) Indebtedness. The Borrower will not, without Subordinated Lender’s written
consent, which will not be unreasonably withheld, create, incur, assume or
suffer to exist any Indebtedness, except:

(i) Indebtedness pursuant to the Subordinated Debt Financing Documents;

(ii) Indebtedness under the Senior Debt Financing Documents;

(iii) Indebtedness not to exceed, in the aggregate, two hundred thousand Dollars
($200,000) at any one time outstanding, except as permitted under
Section 5.2(q);

(iv) Commodity Management Plan Arrangements pursuant to the Commodity Management
Plan;

(v) Indebtedness pursuant to the Interest Rate Hedge Agreement;

(vi) accounts payable incurred in commercially reasonable amounts in the normal
course of Borrower’s business; and

(vii) Indebtedness incurred as a result of the refinancing of the Indebtedness
of the Borrower under the Senior Debt Financing Documents alone or with the
Subordinated Loan; provided that (A) as a result of the incurrence of such
Indebtedness (1) the new sum of deduction amounts set forth in Royalty Cash Flow
clauses (b)(ii), (iii) and (iv) never exceeds those same deduction amounts as
originally projected in the Closing Pro Forma, and (2) the payments of
principal, interest and fees under such Indebtedness shall not be greater than
those set forth in the Senior Debt Financing Documents, in each case on a
quarter-by-quarter basis during the remaining life of the royalty obligation set
forth in Section 2.5(b); and (B) such Indebtedness shall not provide for amore
restrictive calculation and determination of Distributable Cash Flow then set
forth in the Disbursement Agreement, as of the Closing Date (“Permitted
Refinancing Indebtedness”).

(h) Lease Obligations. The Borrower will not create or suffer to exist any
obligation for the payment of rent for any property under leases or agreements
to lease having a term of three years or more, other than the Project Documents.

(i) Restricted Payments. The Borrower will not make, declare or pay any
Restricted Payment, unless each of the conditions set forth below has been
satisfied:

(i) such Restricted Payment is made on an Interest Payment Date;

 

31



--------------------------------------------------------------------------------

(ii)such Restricted Payment is not made earlier than the date that is the last
to occur of (A) the Completion Date, (B) the First Repayment Date, or (C) the
Gasifier Integrated Completion Date;

(iii) the Project has satisfied the Gasifier Reliability Test;

(iv) no Default or Event of Default has occurred and is continuing or would
occur as a result of such Restricted Payment;

(v) the Debt Service Coverage Ratio as of such Interest Payment Date is not less
than 1.25 to 1.0;

(vi) the Subordinated Debt Reserve Account has been funded in accordance with
this Agreement;

(vii) the Borrower’s Working Capital is equal to or greater than the Working
Capital Required Amount;

(viii) no Major Project Party is the subject of a Bankruptcy Event; and

(ix) the Subordinated Lender has received a Restricted Payment Certificate, duly
executed by Borrower, confirming that each of the conditions set forth in
clauses (i) through (viii) of this Section 5.2(i) have been satisfied, and
setting forth a detailed calculation of the Debt Service Coverage Ratio.

(j) Changes in Control. The Borrower will not effect or permit any Change in
Control of the Borrower.

(k) Transactions with Affiliates and Third Parties. The Borrower will not
directly or indirectly conduct any business or enter into any transaction with
any Borrower Partner or Affiliate of Borrower (other than the Operation and
Maintenance Agreement and the Services Agreement) unless the details of such
business or transaction have been fully disclosed to the Subordinated Lender and
such business or transaction has been approved in accordance with the Senior
Debt Financing Agreement; provided, that the Borrower shall obtain the
Subordinated Lender’s prior written consent if entering into such business or
transaction could reasonably be expected to have a Material Adverse Effect on
the Subordinated Lender. The Borrower will not enter into any transaction with
any Person other than in the ordinary course of business and on an arm’s-length
basis and will not enter into any sole or exclusive business relationships
except pursuant to the Project Documents.

(1) Environmental Compliance.

(i) The Borrower will not, and will not knowingly permit any other Person to,
use, generate, manufacture, handle, process, store, release, transport, remove,
dispose of or clean up any Hazardous Substance on, under or from the Projector
the Site in material violation of any Environmental Law or in

 

32



--------------------------------------------------------------------------------

a manner that could reasonably be expected to lead to any material Environmental
Claim or pose a material risk to human health, safety or the environment. The
Borrower will comply, and will cause all other Persons occupying, using or
present at the Project or the Site to comply, with all Environmental Laws in all
material respects.

(ii) The Borrower will promptly take all actions and pay or arrange to pay all
costs necessary for it and the Project to comply with all Environmental Laws and
all Required Approvals, including actions to remove and dispose of all Hazardous
Substances and to clean-up the Project, the Site and any other property to the
extent affected by the Project or the activities of the Borrower, the Project
Parties or their respective agents or for which the Borrower is otherwise
responsible.

(iii) From time to time, at any reasonable time and frequency, the Subordinated
Lender may cause an environmental audit of the Project or the Site or the
location of any Collateral to be conducted to confirm Borrower’s compliance with
this Section 5.2(1); provided, that such audit shall not unreasonably interfere
with the operation of the Project; provided, further, that the Subordinated
Lender shall use its reasonable efforts to coordinate with the Administrative
Agent such that any environmental audits performed hereunder and those under the
Senior Debt Financing Agreement occur at the same time. The Borrower agrees to
cooperate fully with the Subordinated Lender and its agents in connection with
each such audit. The cost of such audits shall be paid for by the Borrower
unless such audit shall have concluded that the Borrower is in compliance with
this Section 5.2(1). If any environmental audit is performed at the Subordinated
Lender’s request and not in coordination with the Administrative Agent and the
Borrower is required to pay for the cost of such audit, such costs shall be
payable by the Borrower only to the extent that there is Distributable Cash Flow
available on the date on which such costs are due. If on such date there is
insufficient Distributable Cash Flow available to pay such costs, the unpaid
amount shall not accrue interest and shall be due and payable on the next
payment date(s) on which Distributable Cash Flow is available.

(m) ERISA. None of the Borrower or any ERISA Affiliate will adopt, maintain,
sponsor, participate in or incur any liability or obligation under or to any
Plan or incur any obligation to provide post-retirement benefits to any Person.

(n) Use of Proceeds. The Borrower will use the proceeds of the Subordinated Loan
only for the purposes described in Section 2.6 and in accordance with the
requirements and conditions of the Subordinated Debt Financing Documents. The
Borrower will not engage in the business of extending credit for the purpose of
purchasing or carrying margin stock (within the meaning of Regulation T, U or X
issued by the Board of Governors of the Federal Reserve System) and the proceeds
of the Subordinated Loan will not be used, directly or indirectly, to purchase
or carry margin stock or to extend credit to others for the purpose of
purchasing or carrying margin stock. The proceeds of the Subordinated Loan will
not be used to acquire any security in any transaction which is subject to
Section 13 or 14 of the Securities Exchange Act of 1934, as amended.

 

33



--------------------------------------------------------------------------------

(o) Bank Accounts. The Borrower will not maintain any account or deposit with
any bank or other depository institution other than (i) the Subordinated Debt
Reserve Account, (ii) the accounts created under the Disbursement Agreement,
(iii) the deposit account with the Local Bank (provided, that such deposit
accounts shall not have deposits, in the aggregate, in excess of $50,000 at any
time), (iv) the Trading Account, (v) the Operating Account, and (vi) such other
accounts permitted under the Senior Debt Financing Agreement. It will not, and
will not permit Borrower Partners or any Affiliate to, deposit funds into any
account other than the accounts described in the preceding sentence.

(p) Auditors. The Borrower will not discharge or change its auditors or change
its fiscal year.

(q) Senior Debt Amendment Restriction. Notwithstanding any covenant or agreement
that the Borrower or any Panda Party may have with the Administrative Agent, the
Collateral Agent, the lenders under the Senior Debt Financing Agreement, or any
other Person to the contrary, the Borrower agrees that it shall not, by way of
amendment, modification, waiver or supplement to the Senior Debt Financing
Agreement or the other Senior Debt Financing Documents, agree with the lenders,
the Administrative Agent, the Collateral Agent, the Disbursement Agent, the LC
Fronting Bank or the Lead Arranger under the Senior Debt Financing Documents to
take any of the following actions, unless consented to by the Subordinated
Lender

(i) Increase the rates of interest or the fees, indemnities and other amounts
payable by the Borrower pursuant to the Senior Debt Financing Documents in
respect of the loans granted therein (the “Senior Loans”);

(ii) Advance the scheduled maturity date(s) or the scheduled payments or
amortization of any of the Senior Loans; provided, that this clause (ii) shall
not affect the rights of any holder of such Senior Loans to waive any notice
requirement in respect of a prepayment of such Senior Loans;

(iii) Increase the Aggregate Tranche A Term Loan Commitment, the Aggregate
Tranche B Term Loan Commitment, the Aggregate Working Capital Loan Commitment or
the Aggregate LC Commitment (as each such terms are defined in the Senior Debt
Financing Agreement);

(iv) Increase the aggregate principal amount of Indebtedness the Borrower is
permitted to incur, other than as contemplated by the Senior Debt Financing
Agreement, in a manner that could reasonably be expected to have a Material
Adverse Effect on the Subordinated Lender;

(v) Modify, amend or change the definition of “Restricted Payments” in the
Senior Debt Financing Agreement, or modify, amend or change the provisions of
Section 5.2(i) of the Senior Debt Financing Agreement, in each case in a manner
that could reasonably be expected to have a Material Adverse Effect on the
Subordinated Lender;

 

34



--------------------------------------------------------------------------------

(vi) Modify, amend or change the terms of priority of payment set forth in the
Disbursement Agreement in a manner that could reasonably be expected to have a
Material Adverse Effect on the Subordinated Lender; or

(vii) Permit the release or termination of the security afforded by the
Subordinated DSRA Collateral.

(r) Bond Closing. The execution, delivery and performance by Borrower of the
Bond documents on the Bond Issuance Date (as that term is defined in the Senior
Debt Financing Agreement) will not be deemed to violate any provision of the
Subordinated Debt Financing Documents or require the consent of the Subordinated
Lender.

ARTICLE VI

EVENTS OF DEFAULT

Section 6.1 Events of Default. (a) Each of the following constitutes an “Event
of Default” under this Agreement:

(i) The Borrower fails to pay (A) on any Interest Payment Date that occurs after
the date on which Completion has occurred, any amounts of interest then due and
owing on the Subordinated Loan, or (B) on the Subordinated Debt Maturity Date,
the remaining principal amount of the Subordinated Loan, or (C) any amount
payable under Sections 2.5(a), (b), or (c) or Section 2.8 of this Agreement is
not paid when due (taking into account the provision in Sections 2.5(b) and
(c) and Section 2.8 that the amounts referenced therein are due only when
Distributable Cash Flow is available to the Borrower to pay all or a portion of
any such amounts).

(ii) The Borrower fails to pay on any date when due, any fees, expenses or other
amounts payable under any Subordinated Debt Financing Documents (other than the
amounts described in paragraph (i) above) and such failure continues for two
(2) Business Days after such fee, expense or other amount is due; provided, that
in each such case, such failure to pay shall constitute an Event of Default only
if, after the payment and application of any amounts pursuant to the Senior Debt
Financing Documents, Distributable Cash Flow is available to the Borrower to pay
such amounts.

(iii) Any representation or warranty made by the Borrower, any Panda Party or
any Project Party (or any of their respective officers or representatives) in
this Agreement or any other Subordinated Debt Financing Document or in any
certificate, financial statement or other document furnished pursuant to or in
connection with any Subordinated Debt Financing Document proves to have been
incorrect or misleading in any material respect at the time it was made, deemed
to have been made, or confirmed.

 

35



--------------------------------------------------------------------------------

(iv)The Borrower fails to observe the covenants set forth in Section 5.1(a),
(d), (1), (n), (r), (s) or (t), Section 5.2, or any covenant in the Disbursement
Agreement.

(v) The Borrower fails to observe the covenant set forth in Section 5.1(k) and
such failure remains unremedied for three (3) Business Days after the occurrence
thereof.

(vi) Any of the Panda Parties fails to perform or observe any term, covenant or
agreement contained in any Document (other than any term, covenant or agreement
that is the basis of another Event of Default) to be performed or observed by it
and such failure remains unremedied for thirty (30) days after the occurrence
thereof; provided, that, if (A) such failure is susceptible of cure, (B) the
Borrower has diligently used no less than commercially reasonable efforts to
attempt to cure such default throughout the initial 30-day grace period but such
default has not been cured at the expiration of the initial 30-day grace period,
(C) such default is likely to be cured during the thirty (30) days following the
expiration of the initial 30-day grace period, and (D) the existence of such
breach has not resulted in, and could not after considering the nature of the
cure be reasonably expected to give rise to, a termination by the counterparty
(in the case of a Major Project Document which is the subject of the breach) or
to otherwise have a Material Adverse Effect, then Subordinated Lender will grant
one additional 30-day grace period within which to cure such default upon the
receipt of an officer’s certificate to the effect of clauses (A), (B), (C) and
(D) above and stating what action the Borrower is taking to cure such breach. If
such default has not been cured after the two thirty-day periods, then, in
accordance with the Senior Debt Financing Agreement, one additional 30-day grace
period will be granted within which the Borrower must cure the default.

(vii) An “Event of Default” (as defined in the Bond Documents) has occurred
under the Bond Documents or a mandatory redemption of the Bonds has occurred.

(viii) Any Project Party fails to perform or observe any term, covenant or
agreement contained in any Bond Document or any Subordinated Debt Financing
Document (other than any term, covenant or agreement that is the basis of
another Event of Default) or Project Document to be performed or observed by it,
such failure is not remedied within any applicable grace period and such failure
could reasonably be expected to have a Material Adverse Effect.

(ix) The Security Documents for any reason cease to create perfected, valid and
enforceable first or second priority Liens or security interests (as required by
the applicable Security Document), as the case may be, on the Collateral, or the
Borrower or either Borrower Partner so states in writing.

(x) Any provision of any Subordinated Debt Financing Document (A) is terminated,
repudiated or declared to be invalid by any party

 

36



--------------------------------------------------------------------------------

thereto or by any Government Instrumentality or (B) for any reason ceases to be
valid and binding and of full force and effect and, in either case, could
reasonably be expected to have a Material Adverse Effect.

(xi) The Borrower fails to pay any Indebtedness (excluding Indebtedness incurred
pursuant to the Senior Debt Financing Agreement, unless such Indebtedness has
been accelerated pursuant to the Senior Debt Financing Agreement) in excess of
two hundred fifty thousand Dollars ($250,000) (other than Indebtedness evidenced
by the Subordinated Note or arising under the Subordinated Debt Financing
Documents or Bond Documents) when due (taking into account any applicable grace
periods), or any other default under any agreement or instrument relating to any
such Indebtedness, or any other event, occurs and continues after the applicable
grace period, if any, specified in such agreement or instrument, if the effect
of such default or event is to accelerate or permit the acceleration of the
maturity of such Indebtedness or to permit the holders of such Indebtedness to
exercise any remedy against the Borrower or any of its properties whether or not
such default or event is waived by the holders or trustees for such
Indebtedness; or any such Indebtedness is declared to be due and payable, or
required to be prepaid (other than by a regularly scheduled required
prepayment), prior to the stated maturity thereof.

(xii) A final judgment not subject to appeal or order for the payment of money
in excess of two hundred fifty thousand Dollars ($250,000) is rendered against
the Borrower (other than (A) a judgment which is fully covered by insurance, or
(B) a judgment, the execution of which is effectively stayed within fifteen
(15) days after its entry but only for fifteen (15) days after the date on which
such stay is terminated or expires).

(xiii) A Bankruptcy Event occurs with respect to a Panda Party or any Project
Party and, in the case of a Project Party (other than the Operator and, during
construction of the Project, the EPC Contractor), such event could reasonably be
expected to have a Material Adverse Effect; provided that, except with regard to
a Bankruptcy Event of any Panda Party, the Ethanol Marketer or the EPC
Contractor, a Bankruptcy Event shall not result in a Event of Default under this
Section 6.1 if Borrower obtains a Replacement Obligor for the affected Project
Party within ninety (90) days of such Bankruptcy Event and, as determined in
accordance with the Senior Debt Financing Agreement, such event has not had,
does not have prior to and could not reasonably be expected to have after so
obtaining such Replacement Obligor, a Material Adverse Effect.

(xiv)(A) Any Law is enacted, (B) any change in Law or any change in the
interpretation or administration of any Law (having the force of Law) occurs, or
(C) any other event or circumstance occurs, in each case that has or could
reasonably be expected to have a Material Adverse Effect.

(xv) A Major Loss occurs.

 

37



--------------------------------------------------------------------------------

(xvi)Any Government Instrumentality or any Person acting or purporting to act
under the authority of any Government Instrumentality initiates any condemnation
action for all or any substantial part of the Site or the Project, or takes any
action that is reasonably likely to lead to the displacement or curtailment of
the authority of the management of Borrower and in each case such action could
reasonably be expected to have a Material Adverse Effect.

(xvii) Completion has not occurred by June 13, 2008.

(xviii) An Event of Abandonment or a discontinuance of operations, as described
in Section 3.08 of the Installment Sale Agreement shall have occurred.

(b) [RESERVED.]

Section 6.2 Remedies. Upon the occurrence of an Event of Default, and subject to
the terms of the Intercreditor Agreement, the Subordinated Loan and all interest
thereon and all other amounts payable under the Subordinated Debt Financing
Documents will become and be immediately due and payable, without presentment,
demand, protest or further notice of any kind, all of which are hereby expressly
waived by the Borrower.

Section 6.3 Right to Complete. Subject, in each case, to the provisions of the
Intercreditor Agreement:

(a) Upon the occurrence and during the continuance of an Event of Default, the
Subordinated Lender, in addition to any other remedy that they may have under
the Subordinated Debt Financing Documents or by Law, will have the right (but
not the obligation) in its sole and absolute discretion:

(i) to enter the Site, the Project and other property owned or leased by the
Borrower and complete the construction of the Project at the risk, cost and
expense of the Borrower;

(ii) at any and all times to discontinue any work commenced by the Borrower in
respect of the Project or to change any course of action undertaken by the
Borrower; and

(iii) to take over and use all or any part of the labor, materials, supplies and
equipment contracted for by or on behalf of the Borrower, whether or not
previously incorporated into the Project.

The Subordinated Lender may exercise the rights described in this Section 6.3
from time to time and at any time after the occurrence and during the
continuance of an Event of Default, subject only to the terms of the
Intercreditor Agreement. In no event will the actions of the Subordinated Lender
constitute the Subordinated Lender a mortgagee-in possession, and the Borrower
hereby indemnifies the Subordinated Lender from and against any and all costs
and liabilities resulting from any such characterization or from

 

38



--------------------------------------------------------------------------------

their actions or omissions to act pursuant to this Section 6.3; provided, that
the Borrower has no obligation to indemnify the Subordinated Lender for costs
and liabilities resulting from the gross negligence or willful misconduct of the
Subordinated Lender.

(b) In connection with any construction of the Project undertaken by the
Subordinated Lender pursuant to this Section 6.3, the Subordinated Lender may:

(i) engage builders, contractors, architects, engineers, security services and
others for the purpose of furnishing labor, material, equipment and security in
connection with any construction of the Project;

(ii) pay, settle or compromise, or cause to be paid, settled or compromised, all
claims or bills that may become Liens against the Borrower’s interest in the
Site or the Project, or that have been or may be incurred in any manner in
connection with the construction of the Project or for the discharge of Liens or
defects in the title of the Borrower’s interest in the Site or the Project; and

(iii) take such other action or refrain from acting under this Agreement as the
Subordinated Lender may in their sole and absolute discretion from time to time
determine.

(c) The Borrower will be liable to the Subordinated Lender for all sums paid or
incurred for the construction of the Project and all payments made or
liabilities incurred by the Subordinated Lender under this Section 6.3 of any
kind whatsoever (other than liabilities incurred due to the gross negligence or
willful misconduct of the Subordinated Lender) will be paid by the Borrower to
the Subordinated Lender upon demand with interest to the date of payment to the
Subordinated Lender at the Default Rate.

(d) For the purpose of carrying out the provisions and exercising the rights,
powers and privileges granted by this Section 6.3, the Borrower irrevocably
constitutes and appoints the Subordinated Lender, with full power of
substitution, as its true and lawful attorney-in-fact, in its name and on its
behalf, and at its expense, at any time after the occurrence and during the
continuance of an Event of Default, to execute, acknowledge and deliver any
document and instrument and to do and perform any act such as those referred to
in this Section 6.3, without notice to or the consent of the Borrower. This
power of attorney is coupled with an interest and is not revocable.

ARTICLE VII

GENERAL PROVISIONS

Section 7.1 Counterparts. Each of the Subordinated Debt Financing Documents may
be executed in any number of counterparts and by the different parties thereto
in separate counterparts, each of which when so executed will be deemed to be an
original and all of which taken together will constitute one and the same
instrument.

 

39



--------------------------------------------------------------------------------

Section 7.2 Integration. The Subordinated Debt Financing Documents contain the
complete agreement among the Borrower and the Subordinated Lender with respect
to the matters contained therein and supersede all prior commitments, agreements
and understandings, whether written or oral, with respect to the matters
contained therein.

Section 7.3 Severability. Any provision of any Subordinated Debt Financing
Document that is invalid or prohibited in any jurisdiction will, as to such
jurisdiction, be ineffective and severable from the rest of such Subordinated
Debt Financing Document to the extent of such invalidity or prohibition, without
impairing or affecting in any way the validity of any other provision of such
Subordinated Debt Financing Document or of any other Subordinated Debt Financing
Document, or of such provision in other jurisdictions. The parties agree to
replace any provision that is ineffective by operation of this Section 7.3 with
an effective provision which as closely as possible corresponds to the spirit
and purpose of such ineffective provision and the affected Subordinated Debt
Financing Document as a whole.

Section 7.4 Further Assurances. At any time and from time to time upon the
request of the Subordinated Lender, the Borrower will execute and deliver such
further documents and instruments and do such other acts as the Subordinated
Lender may reasonably request in order to effect fully the purposes of the
Subordinated Debt Financing Documents, to create, perfect, maintain and preserve
First-Priority Liens and second-priority Liens, as the case may be, on the
Collateral in favor of the Subordinated Lender (or in favor of the Collateral
Agent in the case of Shared Collateral) and to provide for the payment of the
Subordinated Loan and the other Subordinated Debt Obligations of the Borrower in
accordance with the terms of the Subordinated Debt Financing Documents.

Section 7.5 Amendments and Waivers. (a) No amendment or waiver of any provision
of any Subordinated Debt Financing Document, or consent to any departure by the
Borrower therefrom, will be effective unless it is in writing and signed by the
Subordinated Lender.

(b) Except with respect to the Shared Collateral and the Subordinated Debt
Reserve Account and subject to the terms of the Intercreditor Agreement, if any
amendment of, or waiver to, any provision of any Senior Debt Financing Document
is approved by the parties thereto in accordance with the terms therein, it
shall be deemed that the parties hereto have approved to amend or waive, such
provision as it relates to the Subordinated Debt Financing Documents.

Section 7.6 No Waiver; Remedies Cumulative. The waiver of any right, breach or
default under any Subordinated Debt Financing Document by the Subordinated
Lender must be made specifically and in writing. No failure on the part of the
Subordinated Lender to exercise, and no forbearance or delay in exercising, any
right under any Subordinated Debt Financing Document will operate as a waiver
thereof, no single or partial exercise of any right under any Subordinated Debt
Financing Document will preclude any other or further exercise thereof or the
exercise of any other right, and no waiver of any breach of or default under any
provision of any Subordinated Debt Financing Document will constitute or be
construed as a waiver of any subsequent breach of or default under that or

 

40



--------------------------------------------------------------------------------

any other provision of any Subordinated Debt Financing Document. No notice to or
demand upon the Borrower will entitle the Borrower to any further, subsequent or
other notice or demand in similar or any other circumstances. Each of the rights
and remedies of the Subordinated Lender under the Subordinated Debt Financing
Documents is cumulative and not exclusive of any other right or remedy provided
or existing by agreement or under Law.

Section 7.7 Successors and Assigns.

(a) Each Subordinated Debt Financing Document will be binding upon and inure to
the benefit of the parties thereto and all future holders of the Subordinated
Note and their respective successors and permitted assigns.

(b) The Borrower has no right to assign its rights or interests, or delegate its
duties or obligations, under any Subordinated Debt Financing Document without
the prior written consent of the Subordinated Lender.

(c) The Subordinated Lender may assign or otherwise transfer any of its rights
or obligations hereunder only to the extent permitted by the Intercreditor
Agreement.

Section 7.8 No Agency. The Borrower is not the agent or representative of the
Subordinated Lender and is not authorized to act on behalf of or bind the
Subordinated Lender in any way.

Section 7.9 No Third-Party Beneficiaries. Except as otherwise expressly stated
therein, each Subordinated Debt Financing Document is intended to be solely for
the benefit of the parties thereto and their respective successors and permitted
assigns and is not intended to and does not confer any right or benefit on any
third party.

Section 7.10 Non-Recourse. The Subordinated Loan is the obligation solely of the
Borrower, and the Subordinated Lender will have access only to the Collateral
for repayment.

Section 7.11 Costs, Expenses and Taxes. Only to the extent that there is
Distributable Cash Flow available on the date on which any payments are due
(except for costs and expenses due and payable on the Closing Date), the
Borrower agrees to pay to the Subordinated Lender on demand all reasonable,
documented costs, expenses and Reimbursable Taxes incurred or arising in
connection with the preparation, documentation, negotiation, execution,
delivery, funding, administration or enforcement of the Subordinated Debt
Financing Documents or the transactions contemplated thereby or effected
pursuant thereto. Such costs, expenses and Reimbursable Taxes will include
(a) all reasonable fees of, and expenses incurred by the Subordinated Lender’s
Counsel, the Subordinated Lender and all other advisers and consultants engaged
by the Subordinated Lender or any of its agents pursuant to the Subordinated
Debt Financing Documents, (b) all Taxes and all filing and recordation fees and
expenses payable in order to create, attach, perfect, continue and enforce the
Liens of the Security Documents, and the cost of the Title Policies and all
endorsements thereto, (c) all fees, costs, expenses, Taxes and insurance
premiums incurred in connection the protection, maintenance, preservation,
collection, liquidation or sale of, or foreclosure or realization upon, any
Collateral, and (d) all reasonable attorneys’ fees and expenses and other

 

41



--------------------------------------------------------------------------------

costs incurred in connection with (i) complying with any subpoena or similar
legal process relating in any way to the Project, any Document, any Panda Party
or any Project Party, (ii) determining the rights and responsibilities of the
Subordinated Lender or any of its agents under the Subordinated Debt Financing
Documents when questioned or otherwise requiring clarification as a result of
any action or inaction by any Panda Party or any Project Party, (iii) any
enforcement, amendment or restructuring of, or waiver or consent requested by
any Panda Party or any Project Party under, any Subordinated Debt Financing
Document, (iv) foreclosure or realization upon any Collateral or (v) any
bankruptcy, insolvency, receivership, reorganization, liquidation or similar
proceeding or any appellate proceeding involving the Project, any Panda Party or
any Project Party. The Borrower agrees to make the payments required under this
Section 7.11 regardless of whether the Closing Date occurs and hereby
indemnifies the Subordinated Lender for all liabilities resulting from any
failure or delay in making any payment required under this Section 7.11. The
Borrower’s obligations under this Section 7.11 constitute Subordinated Debt
Obligations secured by the Security Document Liens. The Subordinated Lender will
provide to the Borrower copies of all invoices, receipts and other documentation
relating to any amount payable pursuant to this Section 7.11 reasonably
requested by the Borrower. If on any date on which such payment is due there is
insufficient Distributable Cash Flow to make such payments, the unpaid amount
shall not accrue interest and shall be due and payable on the next payment
date(s) on which Distributable Cash Flow is available.

Section 7.12 Indemnity. Only to the extent that there is Distributable Cash Flow
available on the date on which any payments are due, the Borrower hereby
indemnifies the Subordinated Lender and its Affiliates from and against any and
all Claims, liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses and disbursements of any kind or nature
whatsoever that may be imposed on, incurred by or asserted against anyone or
more of them by any Person (other than the Borrower) in any way relating to or
arising out of (a) the Project, (b) any Document, (c) any action taken or
omitted by any of them pursuant to any Financing Document, (d) any claim for
brokerage fees or commissions in connection with any transaction contemplated by
the Documents, (e) any claim based on any misstatement or inaccuracy in or
omission from any disclosure provided by the Borrower or its representatives in
connection with the Subordinated Loan, (f) the actual or alleged presence,
release or discharge of any Hazardous Substance on, from or under the Project or
the existence, use, generation, manufacture, handling, processing, discharge,
emission, storage, release, transportation, removal, disposal or clean-up
thereof of any Hazardous Substance on or at the Project or by the Borrower, any
Project Party (in connection with such Project Party’s obligations under the
Project Documents) or any of their Affiliates or (g) any Environmental Claim
asserted against or relating to the Project, the Borrower, any Project Party (in
connection with such Project Party’s obligations under the Project Documents) or
any of their Affiliates or any actual or alleged violation of any Environmental
Law by any of such Persons; provided, that the Borrower will not be liable to
any Person for any portion of such Claims, liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
resulting from such Person’s gross negligence or willful misconduct as finally
determined by a Government Instrumentality of competent jurisdiction or
occurring subsequent to foreclosure on the Collateral in full satisfaction of
the Subordinated Debt Obligations or delivery by the Borrower of a deed in lieu
of foreclosure with respect to the Collateral in full satisfaction of the
Subordinated Debt

 

42



--------------------------------------------------------------------------------

Obligations; and provided, further, that the Borrower shall not be obligated to
pay the fees of more than one lead legal counsel and one local counsel for the
Indemnitees, unless (and to the extent) conflicts of interest require the use of
additional legal counsel. Payment by an indemnified party will not be a
condition precedent to the obligations of the Borrower under this indemnity.
This Section 7.12 will survive the Closing Date, the making and repayment of all
Subordinated Debt Obligations under the Subordinated Debt Financing Documents
and any transfer or assignment of the Subordinated Note but will expire two
(2) years after the indefeasible payment in full of the Subordinated Loan and
all other Subordinated Debt Obligations due and payable under the Subordinated
Debt Financing Documents.

Section 7.13 Right of Set-off. Upon the occurrence and during the continuance of
an Event of Default, the Subordinated Lender is hereby authorized at any time
and from time to time, without notice to the Borrower (any such notice being
expressly waived by the Borrower), to set off and apply any and all deposits
(general or special, time or demand) at any time held and other indebtedness at
any time owing by the Subordinated Lender (at any of its offices, branches or
agencies, wherever located) to or for the credit or the account of the Borrower
against any and all of the Subordinated Debt Obligations, irrespective of
whether or not the Subordinated Lender has made any demand under the
Subordinated Note or any other Subordinated Debt Financing Document, and
although such obligations may be continuing or unmatured. The Subordinated
Lender agrees to notify the Borrower promptly after any such set-off and
application; provided, that the failure to give such notice will not affect the
validity of such set-off and application. The rights of the Subordinated Lender
under this Section 7.13 are in addition to all other rights and remedies
(including other rights of set-off) the Subordinated Lender may have.

Section 7.14 Governing Law. EACH SUBORDINATED DEBT FINANCING DOCUMENT, EXCEPT TO
THE EXTENT EXPRESSLY PROVIDED OTHERWISE THEREIN, WILL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD
TO THE CONFLICT OF LAW PROVISIONS THEREOF (OTHER THAN SECTION 5.1401 OF THE
GENERAL OBLIGATIONS LAW AND ANY SUCCESSOR STATUTE THERETO).

Section 7.15 Waiver of Presentment Demand Protest and Notice. Except as
specifically stated herein or therein, the Borrower irrevocably waives
presentment, demand, protest and notice of any kind in connection with any
Subordinated Debt Financing Document or any Collateral.

Section 7.16 Waiver of Jury Trial. THE BORROWER AND THE SUBORDINATED LENDER
WAIVE ANY RIGHTS THEY MAY HAVE TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION
BASED ON OR ARISING FROM ANY SUBORDINATED DEBT FINANCING DOCUMENT, ANY
TRANSACTION CONTEMPLATED THEREBY OR EFFECTED PURSUANT THERETO, ANY DEALINGS OR
COURSE OF DEALING AMONG THEM RELATING IN ANY WAY TO THE SUBJECT MATTER OF THE
SUBORDINATED DEBT FINANCING DOCUMENTS OR ANY STATEMENTS OR ACTIONS OF ANY OF
THEM OR THEIR AFFILIATES. Each of the parties acknowledges and agrees that this
waiver is a material

 

43



--------------------------------------------------------------------------------

inducement to enter into the business relationship contemplated by the
Subordinated Debt Financing Documents and that each has relied on this waiver in
entering into the Subordinated Debt Financing Documents to which it is a party
and will continue to rely on this waiver in its future dealings with the other
parties. The scope of this waiver is intended to be all-encompassing, and this
waiver will apply to all Claims, of any nature whatsoever, whether deriving from
contract, arising by Law, based on tort or otherwise. THE BORROWER AND THE
SUBORDINATED LENDER HAVE MADE THIS WAIVER KNOWINGLY AND VOLUNTARILY, AND THIS
WAIVER WILL BE IRREVOCABLE. THIS WAIVER WILL ALSO APPLY TO ALL AMENDMENTS,
SUPPLEMENTS, RESTATEMENTS, EXTENSIONS AND MODIFICATIONS OF ANY FINANCING
DOCUMENT AS WELL AS TO ANY SUBORDINATED FINANCING DOCUMENT ENTERED INTO AFTER
THE CLOSING DATE. In the event of litigation, the relevant portions of this
Agreement may be filed as a written consent to a trial by the court.

Section 7.17 Consent to Jurisdiction. Each of the Borrower and the Subordinated
Lender hereby irrevocably submits to the non-exclusive jurisdiction of any New
York state or United States federal court sitting in the Borough of Manhattan
over any action or proceeding arising out of or relating to any Claim, and
hereby irrevocably agrees that all Claims in respect of such action or
proceeding may be heard and determined in such New York state or United States
federal court. Each of the Borrower and the Subordinated Lender irrevocably
waives any objection that it may now or hereafter have to the laying of venue in
such forums and agrees not to plead or claim that any such action or proceeding
brought in any such New York state or United States federal court has been
brought in an inconvenient forum. The Borrower hereby irrevocably appoints the
Process Agent as its agent to receive on behalf of the Borrower and its property
service of copies of the summons and complaint and any other process that may be
served in any such action or proceeding. Such service may be made by mailing or
delivering a copy of such process to the Borrower at the address of the Process
Agent and the Borrower hereby irrevocably authorizes and directs the Process
Agent to accept such service on its behalf. In addition and as an alternative
method of service, the Borrower also irrevocably consents to the service of any
and all process in any such action or proceeding by the mailing of copies of
such process to the Borrower at its address set forth on the signature pages to
this Agreement. The Borrower agrees that a final judgment in any such action or
proceeding will be conclusive and may be enforced in other jurisdictions by suit
on the judgment or in any other manner provided by Law. Nothing in this
Section 7.17 will affect the right of the Subordinated Lender to serve legal
process in any other manner permitted by Law or affect the right of the
Subordinated Lender to bring any action or proceeding arising out of or relating
to the Documents against the Borrower or its property in the courts of any other
applicable jurisdiction. If for any reason the Process Agent ceases to be
available to act as Process Agent, the Borrower agrees immediately to appoint a
replacement Process Agent satisfactory to the Subordinated Lender.

Section 7.18 Confidentiality. The Borrower and the Subordinated Lender agree to
use reasonable efforts to keep confidential the Documents and each document and
all non-public information delivered to them by another party to this Agreement
and marked “confidential.” Notwithstanding the foregoing, each party will be
permitted to disclose confidential documents and information (a) to another
party, (b) to its Affiliates, advisers and consultants, (c) to prospective
participants or prospective purchasers

 

44



--------------------------------------------------------------------------------

or transferees of interests in the Subordinated Note and their respective
affiliates, advisers and consultants, (d) to current or prospective owners or
investors of the Subordinated Lender, (e) to any Government Instrumentality
having jurisdiction over such party, (f) in response to any subpoena or other
legal process or to comply with Law, (g) to the extent reasonably required in
connection with any litigation to which such party is a party, (h) to the extent
reasonably required in connection with the exercise of its rights or remedies
under any Subordinated Debt Financing Document, or (i) to the extent such
documents or information already have been publicly disclosed by another Person
having a right of disclosure. Each prospective participant, purchaser and
transferee and each adviser and consultant to which confidential documents or
information is disclosed and who is not bound to confidentiality under
applicable legal or ethical canons will be required to execute a confidentiality
agreement containing the provisions of this Section 7.18.

Section 7.19 Notices. All notices, consents, certificates, waivers, documents
and other communications required or permitted to be delivered to any party
under the terms of any Subordinated Debt Financing Document (a) must be in
writing, (b) must be personally delivered, transmitted by a recognized courier
service or transmitted by facsimile, and (c) must be directed to such party at
its address or facsimile number set forth on the signature pages to this
Agreement. All notices will be deemed to have been duly given and received on
the date of delivery if delivered personally, three (3) days after delivery to
the courier if transmitted by courier, or the date of transmission during normal
business hours with confirmation if transmitted by facsimile, whichever occurs
first. Any party may change its address or facsimile number for purposes hereof
by notice to all other parties.

Section 7.20 Legal Representation of the Parties. This Agreement and the other
Subordinated Debt Financing Documents were negotiated by the parties with the
benefits of legal representation and any rule of construction or interpretation
otherwise requiring this Agreement or any Subordinated Debt Financing Document
to be construed or interpreted against any party will not apply to any
construction or interpretation hereof or thereof.

[Remainder of page intentionally left blank.]

 

45



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto, intending to be legally bound, have
caused this Subordinated Debt Financing Agreement to be signed on the date first
above written.

 

PANDA HEREFORD ETHANOL, L.P. By:   PHE I, LLC, its sole general partner By:  
/s/ ROBERT K. SIMMONS Name:   Robert K. Simmons Title:   Senior Vice President
Address:   4 100 Spring Valley Road   Suite 1001   Dallas, TX 75244 Attention:  
General Counsel Facsimile No (972) 455-3890

*****

as the Subordinated Lender

By:  

*****

Name:  

*****

Title:   ***** Address:  

*****

Attention:  

*****

 

*****

Facsimile No. *****

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED BY PANDA ETHANOL, INC. FOR CERTAIN
PORTIONS OF THIS DOCUMENT. CONFIDENTIAL PORTIONS HAVE BEEN FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION. OMITTED PORTIONS ARE INDICATED IN THIS
AGREEMENT WITH “*****”.

 

46



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto, intending to be legally bound, have
caused this Subordinated Debt Financing Agreement to be signed on the date first
above written.

 

PANDA HEREFORD ETHANOL, L.P. By:   PHE 1, LLC, its sole general partner By:  
/s/ ROBERT K. SIMMONS Name:   Robert K. Simmons Title:  

Senior Vice President

Address:   4 100 Spring Valley Road   Suite 1001   Dallas, TX 75244 Attention:  
General Counsel Facsimile No: (972) 455-3890

*****

as the Subordinated Lender

By:  

*****

Name:  

*****

Title:  

*****

Address:  

*****

Attention:  

*****

 

*****

Facsimile No.: *****

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED BY PANDA ETHANOL, INC. FOR CERTAIN
PORTIONS OF THIS DOCUMENT. CONFIDENTIAL PORTIONS HAVE BEEN FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION. OMITTED PORTIONS ARE INDICATED IN THIS
AGREEMENT WITH “*****”.

 

47